 RAYTHEON CO.Raytheon Missile System Division,Raytheon Com-panyandInternationalUnion of ElectronicElectrical,Technical,SalariedandMachineWorkers,AFL-CIO. Cases 1-CA-22060 and1-CA-2207714 April 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 2 April 1985 Administrative Law JudgeNorman Zankel issued the attached decision. TheRespondent filed exceptions and a supporting briefand a motion for oral argument.' The GeneralCounsel filed cross-exceptions and a brief in sup-port thereof and in opposition to the Respondent'sexceptions. Thereafter, the Respondentfiled an an-swering brief to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions2 as modified herein and to adopt therecommended Order as modified.1.The judge found,inter alia,that the Respond-ent violated Section 8(a)(1) of the Act when Qual-ityAssurance Manager James Hapenny interrogat-ed employee Skip Murray and other employees on20 April 1984.3 The Respondent excepts to thisfinding on the grounds,inter alia,that the judgefailed to consider the totality of the circumstancesof the alleged interrogation, and failed to balanceproperly the factors enunciated inRossmore House,269 NLRB 1176 (1984), for determining whetheran interrogation violates the Act. Based on ourreview of all the material facts, as summarizedbelow, and our application of the framework foranalysis reiterated inRossmore HouseandSunnyvaleMedical Clinic,277 NLRB 1217 (1985), we affirmthe judge's conclusion that Hapenny's questioningofMurray and other employees during the 20April incident in question had a reasonable tenden-cy to interfere with, restrain, and coerce those em-ployees in the exercise of their rights guaranteedby Section 7 of the Act, in violation of Section8(a)(1), asalleged.Approximately 100 employees, including Mur-ray, attended a union informational meeting on the'The Respondent's motion is denied as the record, exceptions, andbriefs adequately present the issues and the positions of the parties.2Member Johansen notes that there were no exceptions to thejudge'sdismissalsof unfair labor practiceallegations9All dates are 1984 unless otherwise indicated245evening of 19 April. The next morning, in theworkplace and near the 7:30 a.m. beginning of thework shift, Murray and several other employees inhis department4 werediscussingthe previous eve-ning'sunionmeeting.Hapenny approached thegroup and was immediately asked by one of theemployees whether he had attended the meetingthe night before. Hapenny replied that he had not.According to Murray's credited testimony, Ha-penny joined in the conversation and after someunspecified joking between him and some of theemployees, Hapenny said that he was "glad to seethat the people were getting together to try to dosomething about everything that's been taken awayfrom us." Hapenny asked how the meeting wentand asked Murray if he had attended; Murray re-plied that he had.5 Hapenny asked how many em-ployees had attended;Murray replied "approxi-mately a hundred." Hapenny commented "to theeffect" that it was good that that many employeeshad attended. Hapenny then asked if employeesfrom the QC department had attended the meeting;Murray replied that they had. Hapenny asked howmany QC department employees had attended;Murray replied "everybody."g Hapenny asked if"the girls" had attended; Murray replied that theyhad.Hapenny asked whichgirlshad attended;Murray replied that Hapenny "should possibly askthem." Hapenny asked if anyone had "signed up";Murray replied that they had not, but that therewas anattendance sheet that was to be used as amailing list.At some point during the conversation (not fur-ther specified in the record), Hapenny said that hewished he could join the Union; that he was gladto see the employees getting the Union, because hefelt that their benefits were being reduced and thatthe Company was being "chicken shit"; and that hefelt that by the employees getting together likethey had "maybe the company would begin listen-ing."Hapenny appeared to Murray to be sympatheticto the employees who were interested in theUnion.Murray characterized this conversation as"very loose," with some laughing and joking goingon and a lot of people talking at once. More specif-ically in this latter regard,Murray testified that afair description of the conversation was that "one4Murray, as a senior quality controlengineer,worked in the fabrica-tion inspection and inspection engineering department(known as the"QC" department) His immediate supervisor was Peter Mantates, who inturn reported directly to Hapenny, the quality assurance manager andhead of the QC department5At some point during the discussion (not further specified in therecord),Hapenny asked the entire group in general, "Did you attend,"5Murray subsequently testified that he was incorrect in telling Ha-penny that everybody in the QC department had attended the meeting279 NLRB No. 35 246DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonwould say something and then anotherperson would say something and somebody wouldmake a joke and everybody would laugh."As the judge acknowledges, this presents a closequestion whether Hapenny's questioning of the em-ployees under the above-described circumstanceshad a reasonable tendency to interfere with, re-strain,or coerce the employees in the exercise oftheir right to engage in union activity. Aspectswhich tend to reduce the potentially coerciveeffect of Hapenny's questioning are (1) the loca-tion-the workplace floor rather than, forexample,managerialoffices; (2) an employee's initiation ofthe discussion of the Union, by asking Hapenny(perhaps facetiously) whether he had attended theprevious evening'sunion meeting;(3)Hapenny'sexpressionsof sympathy for the employees, and hisencouragementof their attempts to organize (in-cluding his expression of regret that he could notjoin the Union); and (4) the "loose," jocular, frenet-ic tone of the conversation. However, we findthese ameliorative factors outweighed by (1) theparticularized nature of the information sought byHapenny about the unionmeeting, i.e.,whetherMurray himself had attended; how many employ-ees had attended; whether any employees from theQC department itself had attended; how many em-ployees from the QC department; whether "thegirls" in the department had attended; which girls;and whether anyone had "signed up"; (2) the prob-ing, inquisitive, focused nature of Hapenny's ques-tioning; and (3) the fact that neither Murray northe other employees being questioned were open,activeunionsupporters at the time of this conver-sation.On balance, we conclude that Hapenny'sprobing attempts to find out about the specificunion activities of particular employees who hadnot as yet disclosed their attitudes towards theUnion had a reasonable tendency, under the cir-cumstances,to interfere with, restrain, and coercethose employees in the exercise of their rights, inviolation of Section 8(a)(1) of the Act.2.The judge also found that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by discri-minatorily transferring Marie Landry from her jobas compensationassistantin the industrial relationsdepartment because she attended the above-dis-cussed 19 April union informationmeeting.For thereasons set forth below, we disagree with thejudge's unfair labor practice finding in this regardand find instead that Landry's transfer was for a le-gitimate business reason and not in retaliation forher union activity.As a compensation assistant, Landry functionedas private secretary to the compensation sectionmanagerRobert Gignac. She maintained his dailyschedule and had complete access to his office, hisfiles, and his desk. She opened all his mail exceptthatwhich was clearly marked to be opened onlyby Gignac himself. She was responsible for, interalia,verifying the accuracy of all forms whichchanged an employee's status.Landry had accessto all personnel files, including those of the plantmanager'sstaff, to whichaccesswas extremely lim-ited. In this regard, Landry had access to recom-mendations pertaining to employee reclassification,dispositionofcompensation-relatedgrievances,promotions and downgradings, discipline of sala-ried employees, and wage and salary planning.Landry also had access to proposed job descrip-tions andlabor-grade ratings for new positions, jobevaluations and performance ratings for all 3000salariedemployees at the instantplant,managerialdecisions regarding job modification or consolida-tion, salary and wage information, merit rating andbonus information, and proposals on shift changes,departmental consolidations, and layoffs. Addition-ally,Landry had access to Gignac's recommenda-tions regarding collective-bargainingproposals orthe implementation of current collective-bargainingcontracts.The judge found that Landry was not a confi-dential employee within the meaning ofNLRB v.Hendricks County Rural Electric Membership Corp.,454 U.S. 170 (1981), because, although she acted ina confidential capacity to CompensationManagerGignac, Gignac does not himself formulate, deter-mine, andeffectuatemanagementpolicies in thelabor relationsarea.We need not pass on the cor-rectnessof the conclusion concerning Landry'sstatus7 because we conclude that regardless wheth-er she was a confidential employee and whethersuch employees are entitled to the protections ofthe Act, her transfer was lawful under the circum-stanceshere. As explained below, it was predicatednot on the ground of retaliation for her union ac-tivities, but rather on the basis of a legitimate busi-ness reason, namely, Landry's access to certainconfidential information that the Respondent had amore than merely conjectural basis for fearing shemight disclose to the Union.Landry attended the 19 April union information-almeeting.On 24 April, Robert Mairs, theassistantmanager of the labor relations section, asked Main-tenance Department Manager Chuck Berube if hehad heard anything about the union meeting.'But cfPullman. Inc,214 NLRB 762, 762-763 (1974) (those who,although not assisting individuals who formulate labor policies, "regular-ly have access to confidential information concerning anticipated changeswhich may result from collective-bargaining negotiations"are deemed"confidential employees"), cited with approval inHendricksCounty, 454U S at 189 RAYTHEON CO.Berube suggested thatMairs askLandry, since shehad attended. Berube elaborated that on the nightof the unionmeeting,he had seen Landry's hus-band (a carpentry supervisor at the plant), hadasked about Landry, and was told by her husbandthat she was at the unionmeeting.Mairs then wentto Landry's workarea and askedher either howthe union meeting went or whether she had heardanything aboutthe union meeting."Landry toldMairs shehad not attended the meeting.Richard Osborn, one of the Respondent's corpo-ratelabor relationsconsultants,learned of the 19April union meeting from a newspaper article thefollowingmorning.He particularly noted the refer-ence in the article to the fact that "wage analysts"at the plant were not organized. On 26 April, atthe plant, Osborn met with Mairs, Plant Labor Re-lationsManagerTimothy O'Brien, and CorporateDirector of Labor Relations John Mahon. Therewas a brief, general discussion about the newspaperarticle and about the Union's organizational cam-paign.On 30 April, Osborn advised Corporate LaborRelationsOfficialTimothyManning that therewere "rumors around the plant that people in in-dustrial relations, or at least one, may have attend-ed the Unionmeeting."Manning told Osborn thatMairs had been informed by a foreman that Landrymay have attended the meeting. Osborn expressedshock at hearing this information, because "of all ofthe people in the Industrial Relations Departmentyou don't want at an organizational meeting, itwould be a Marie Landry doing that kind of a job,in my judgment."The next day, 1 May, Osborn asked Mairs whathe knew about "some of our wage analysts, or oneof our wage analysts, perhaps being at the Unionmeeting."Mairs replied that he had been told by aforeman around 24 April that Landry had attendedthe meeting, that he had then asked Landry aboutthe meeting, and that she said "she knew nothingor had heard nothing about the Unionmeeting."When Osborn asked Mairs why he had not men-tioned this earlier,Mairs replied that Landry was"a long and trusted friend," and that he believedher when she said she had not attended the unionmeeting.9During the next few days, Osborn discussedLandry's possible attendance at the union meeting8 In dismissing an unfairlabor practice allegation based on Mairs' ques-tioningof Landry about the unionmeeting,the judge found it unneces-sary to resolve the factual controversy over what Mairs specificallyasked Landry9On the weekend of either 21-22 or 28-29 April, Landry's immediatesuperior, CompensationManager Gignac,received an anonymous phonecall tellinghim that Landry had attendedthe union meeting Gignac tes-tifiedthat he reportedthis phone callto Mairs on 23 or 30 April247with Mahon, Labor Counsel Al Phillips, and Cor-porateVice President for IndustrialRelationsLeonard Kane. They were concerned that Landryhad access to "names, addresses, records, and ev-erything that we might consider vital informationthatwe wanted secured." On 4 May, Osborn metwith Plant Industrial RelationsManager DanielMulkeen to advise him that "we were rightly con-cerned aboutMarie's access to[confidential infor-mation], and that [Mulkeen] being the departmentmanager should think hard about a reassignment. . . [t]o remove Marie from the area and fromaccess to all of the critical information that wethought was necessary to keep in the hands of thecompany." Osborn recommended that Landry bereassigned.Mulkeen told Osborn that he was in theprocess of reorganizing the industrial relations de-partment, and that he thought Landry could betransferred to the training section.Mulkeen testi-fied that he also had been told by several peoplethat Landry had attended the union meeting andthat he was aware of the "conflict of interest thatwould result from her being in the position she wasin."Mulkeen asked Osborn for time to establish al-ternative plans.Mulkeen then asked acting Com-pensationManager Roger LeBlanc (who had re-cently replaced Gignac) to work with EmploymentManager Jason Wright to find a suitable positionfor Landry outside of industrial relations.On 8 May, Osborn asked Mulkeen whether "wewere ready to move on the LandryreassignmentI asked [Mulkeen] to be aware of the fact thatwe were very highly concerned about the work as-signmentand that the change should take placeright away." Osborn emphasized to Mulkeen that ifLandry chose to remain in industrial relations(rather than transfer to production control, as wasbeing considered), he would have to find a positionfor her "where she won't have access to such criti-cal information."The next day, 9 May, Osborn again met withMulkeen and LeBlanc about finalizing a transferforLandry.Osborn explained to LeBlanc whyLandry's attendance at the union meeting and herposition and duties as a confidential secretary tothe compensation manager "constituted a potentialconflict of interest, and why we would have totake steps to address the fact." Osborn told Mul-keen to make sure that Landry knew she couldtransfer within the industrial relations department ifshe chose to do so. Thereafter, Osborn departedand Landry was called to meet with Mulkeen andLeBlanc in the former's office.According to Landry's credited testimony, Mul-keen told her that he had been told by management"that you are to be relieved of your duties, that 248DECISIONSOF NATIONAL LABOR RELATIONS BOARDyou attended a union meeting."Landry replied thatshe was not going to lie about it, and she acknowl-edged that she had attended the union meeting.Landry told Mulkeen and LeBlanc that she hadbeen an honest employee,that she had never dis-closed any information,and that she never intend-ed to disclose any information to the Union or any-body else.Mulkeen agreed that Landry was honestand sincere and had never disclosed any informa-tion, but that nevertheless "your job is so sensitive,you are relieved of your duty as of today." Mul-keen offered Landry a transfer within the industrialrelationsdepartment,tothe training section;Landry declined, on the grounds that she knewnothing about training and was not interested inworking in that section.Mulkeen then offeredLandry a transfer to the production control depart-ment.Landry accepted this transfer, which in-volved a promotion from labor grade 9 to 11, anda corresponding salary increase.10There is no question that attendance at a unionmeeting like the one in question here is protectedactivity.Nor is there any question that but for herattendance at the union meeting she would nothave been transferred from her position as compen-sation assistant.The judge found that Landry'stransferwas "inherently destructive" of employeerights,within the scope of that term as applied inNLRB v. Great Dane Trailers,388 U.S. 26 (1967),and that theRespondenthad failedtomeet itsburden of demonstrating that its transferof Landrywas motivated by legitimate business consider-ations.In so doing, he rejected the Respondent'sassertion that it transferredLandrynot in discrimi-natory retaliation for her union activity, but be-cause of its legitimate desire to protect its confiden-tial labor relations information from unauthorizeddisclosure. In this regard,the judge relied onIlli-noisBell Telephone Co.,228 NLRB 942 (1977), andfound that the Respondent had failed to demon-strate the existence of a "more than conjectural"possibility that Landry might disclose confidentiallabor relations information.While we endorse theIllinois Bellstandard for when an employer may le-gitimately take actionto protectitself against unau-thorized disclosure of confidential labor relationsinformation,we find that in the instant case thejudge has too narrowly applied that standard in de-terminingthat the Respondent's transfer of Landrybecause of her attendance at the union meeting wasnot predicated on a more than conjectural possibili-ty that Landry might disclose confidential labor re-lations information.10As it turned out, Landry subsequently worked only I day in hernew job in production control, after which she went on long-term dis-ability leave, where she remained at the time of the hearingInIllinois Bellthe Board found that the employ-er had lawfully transferred a nonconfidential 35-year clerical employee in the labor relations andpersonnel department because of the employer's ap-prehension that she might disclose confidentiallabor relations material to the union. The employeein question(unlike Landry in the instant case) wasnot in the bargaining unit, was not a union memberor supporter, had no authorized access to confiden-tial labor relations or personnel material, and hadnot engaged in any activity which gave the em-ployer cause to question her loyalty or trustworthi-ness.However, she was the sister of the union'schief shop steward.In dismissing the allegationthat the employer discriminatorily transferred theemployee in question,theBoard affirmed thejudge's finding that there was no evidence of unionanimus ordiscriminatory motive in the transfer ofthe employee, and that the transfer (even absentsuch motive) was not inherently prejudicial to em-ployeeunionactivity.The Board affirmed thejudge's reasoningthat "Nevertheless, if in her jobshe would potentially have access to confidentialmaterial,the possibility that she would leak suchinformation to her brother is not so unreasonablethat the Company could not take precautions toavoid it." In determining that the transfer in ques-tion was for a legitimate business reason and not todiscourage union activity, the Board relied in parton the fact that the employee was not transferredto a more onerous job and did not suffer a pecuni-ary loss. Ultimately, the Board inIllinois Bellfoundthat since the possibility that the employee in ques-tionmight disclose confidential material existed ina "more than conjectural sense," the employer wasentitled to protect itself against that possibility bytransferring the employee.We find the facts in the instant case to be evenmore compelling than those relied on by the BoardinIllinoisBellfor finding the existence of a morethan conjectural possibility of disclosure of confi-dential labor relations material.As seen, Landrywas the private secretary to the compensation man-ager,with whom she had a confidential relation-ship. In this capacity, she had full access on a dailybasis to highly sensitive and confidential labor rela-tions information, most notably internal recommen-dations concerning "dispositions of compensation-related grievances," wage-salary planning, collec-tive-bargaining proposals, and questions concerning"implementation of current collective bargainingcontracts."The Respondent's labor relations offi-cials became apprehensive that the confidentialityof this information might be breached as a conse-quence of what they reasonably perceived to beLandry's apparent support for the Union, as evi- RAYTHEON CO.denced by her attendance at the recentinitial unionorganizationalmeeting.The Respondent's appre-hension about Landry's possibly divided loyaltieswas exacerbated by its discovery that Landry hadinitially attempted to conceal her attendance at theunionmeeting. Mairs testified that Osborn said thatLandry was to be reassigned because she was in a"critical confidentialsituation" and her attendanceat themeetingcreated a potential conflict of inter-est inregard to her access to the Respondent's per-sonnel and labor relationsmaterial.As inIllinois Bell,there is no evidence in the in-stant caseof union animus on the Respondent'spart, and no evidence that the Respondent was at-tempting to discourage any of its employees fromengaging in unionactivities.While the employee inIllinois Bellin noway demonstrated any interest in,much less support for, the union, had no authorizedaccess to confidential labor relations information,and was linked to the union solely through herblood relationship to the union steward, Landry ac-tually attended the Union's initial organizationalmeeting, subsequently attempted to conceal her at-tendance, and had full and free access to confiden-tial labor relationsmaterialon a daily basis. Thus,contrary to the judge, we find that, as inIllinoisBell,the possibility that Landry might disclose con-fidential labor relations information existed in a"more than conjecturalsense" and legitimized theRespondent's attempt to protect itself from suchdisclosure by transferring Landry from her positionas compensation assistant."Our result here is fully supported by the Board'sapplication of theIllinoisBell"more than conjec-tural" standardin dismissing allegationsof discrimi-natory conduct in two recentcases.InEmanuelHospital,supra, the Board affirmed the judge's find-i i In rejecting the Respondent'sasserted business justification fortransferring Landry, i e, apprehension that she might disclose confiden-tial personnel information,the judge relies heavily on Mulkeen's charac-terization (at several points in his testimony)of Landry's conflict of inter-est as "potential,"and on the absence of any evidence of anactualbreachof confidentiality by LandryWe find the judge's reliance on such a char-acterizationto be bothunwarranted and unavailingIn ourview,Mulkeen's description of Landry's conflict of interest as"potential"is no more than testimonial surplusage,an imprecision,neitherintended nor sufficient to connote a meaningful distinction between a"potential"conflict of interest and an "actual" one Indeed, conflicts ofinterest are by their nature anticipatory or potential,it is the competingintereststhat gives rise to the conflict, and the conflict continues to existeven if the individual in whom it exists never acts in derogation of eitherinterestTo characterize or emphasize Landry's conflict of interest as"potential"is a misnomer,since the conflict of interests existed as a con-sequence of her union activity and her access to confidential personneland labor relations mfonnatonThus, Landry's conflict of interest does not await its existence on anactualbreach of fealty to either the Respondent or the Union Nor is theRespondent required to wait for such an actual breach against its confi-dentiality before it takes reasonable steps to protect it SeeLucky Stores,269 NLRB 942 (1984),Emanuel Hospital,268 NLRB 1344 (1984),IllinoisBellTelephoneCo, supra,Joseph SchhtzBrewing Co, 211 NLRB 799(1974)249ing that the employer had lawfully removed a con-fidential employee from her positionas an assistantto the director of personnel services because heropenly declared support of the union created suspi-cion or fear on the part of the employer that shemight divulge confidential labor relationsmaterial.The employee was encouraged by the employer totransfer to a nonconfidential job, but she failed todo so. In finding that the employer acted lawfullyin removing the employee from her confidentialposition, the Board affirmed the judge's reasoningthat an employer may have a legitimate desire toprotect the confidentiality of its labor relationsmatters from disclosure, and would be justified interminating an employee if it suspects the employeemay divulge confidential information: "The right totake actionagainst anemployee in order to protectthe confidentiality of labor relations material ap-plies toall employees. . . ."(268NLRB at 1348,emphasis added). The judge emphasized that anemployer need not wait until an employee has ac-tuallydivulged confidential information beforetaking action to protect itself. Relying on theIlli-nois Bellholding that "the fact that the possibility. . . (of disclosure of confidential information]exists in a more than conjectural sense entitles theemployer to protect himself [sic] against it," thejudge held, as affirmed by the Board, "Thus, suspi-cion, doubt, or fear that an employee with actualor potential access to confidential labor relationsmaterial might divulge or leak it is sufficient to jus-tify an employer's action against an employee."12268 NLRB at 1348.12AccordLucky Stores,269 NLRB 942 (1984), where an employerlawfully discharged a confidential employee who had acted as spokesper.son for unrepresented personnel clerks in presenting grievances,was thesister anda good friend of two open union supporters, and openly ap-plied for a unit job on the day of a representation election The Boardfound that the right of an employer to take actionagainst anemployee inorder to protect the confidentiality of labor relations material applies toallemployees, and mere doubt of nondisclosure is sufficient to justifyaction against an employee with access to confidential labor relations ma-terialSee alsoOmark-CCI, Inc,208 NLRB 469 (1974), andJoseph SchhtzBrewing Co,211 NLRB 799 (1974), which the judge unsuccessfully at-tempted to distinguish InOmark-CCI.Inc, the employer lawfullychanged the job duties of the leading union supporter by limiting heraccess to company records because of the employer's unprovedsuspicion,expressly denied by the employee, that she was providing the union withinformation from the employer's records The Board emphasized that thejob change did not adversely affect the employee's pay, did not imposemore onerous working conditions on the employee, and did not restricteither the access to other employees she had previously enjoyed or anyopportunities to exercise her legitimate organizational rights There is asimilar absence of such circumstances in the instant case(indeed,Landrywas actually given a salary increase and a promotion),and, as important-ly, no less of a basis for anticipating that Landry might disclose confiden-tial labor relations informationInJoseph Schhtz Brewing Co,the employer lawfully discharged a non-confidential secretary-receptionist because of the employer's suspicionthat she was attempting to obtain confidential informationimproperly forthe purpose of transmitting it to others The employee was a long-timeContinued 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDOur disagreement with the judge in applying theteachings of the above-discussed cases to the in-stant case centers on what constitutes a "more thanconjectural" possibility that an employee might di-vulge confidential labor relations material. As thecases make clear,an employer, while not free toact on baseless surmise, is nevertheless not obligat-ed to wait foran actualbreach of confidentialitybefore taking protective measures.We donot findany meaningful distinction between"actual" con-flicts of interest and "potential" conflicts of interestin situations where, as here, an employeecurrentlyhaslegitimate access to confidential labor relationsinformation at the time his or her prounion activi-ties or sympathy first become known to an employ-er.Basedon the above considerations, we find thatthe Respondent's decision to transfer Landry waspredicated on more than conjecture, more thanbaseless surmise,but rather on a reasonable appre-hension, based on Landry's prounion activity, thatshe might compromise confidential labor relationsinformation.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,RaytheonMissileSystemDivision,Raytheon Company, Andover, Massachusetts, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1.Delete paragraphs 1(b) and 2(a) and reletterthe subsequent paragraphs.2.Substitute the attached notice for that of theadministrative law judge.friend of the local union vice president, and the employee's husband wasactive in the union at the nearby plant of another employer On a numberof occasions she disobeyed instructions by asking telephone callers toidentify themselves before putting the calls through to the industrial rela-tions manager's secretary and paging the union president over the publicaddress system She also asked the industrial relations secretary for infor-mation about another employee who had just left the industrial relationsmanager's office and the union president complained to the industrial re-lationsmanager that she may have reported to the union vice presidentthe fact that the union president had a meeting with the industrial rela-tions manager The Board concluded that the employer was lawfully mo-tivated to discharge the employee by its legitimate desire to protect itslabor relations matters from disclosureAlthough the employee was notprivyto any confidential information,had no access to labor relations orpersonnelrecords,and had engaged in no open union activity (unlike theinstant case, where Landry actually had extensive access to sensitive con-fidential labor relationsmaterial,and had openly attended the unionmeeting),the Board nevertheless found that the employee's conduct asdescribed above had given the employer ample reason to question hersuitability for her job, and to suspect that she was trying to obtain confi-dential information improperly for the purpose of transmitting it toothersThe Board emphasized that, as in the instant case, there was noevidence that the Respondent harbored any animus or hostility towardthe Union or that the Respondent was attempting to discourage any of itsemployees from engaging in union activitiesMEMBER STEPHENS,concurring in part and dissent-ing in part.I agree with my colleagues, for the reasons theyset forth, that the Respondent did not unlawfullytransferMarieLandry. However, contrary to mycolleagues,I find that Quality AssuranceManagerJamesHapenny did not unlawfully interrogate em-ployee Skip Murray and other employees on 20April 1984.The essential facts are set forth by my col-leagues.Although Iagreewith them and with theadministrative law judge that the questionis a closeone, I cannot conclude that the interrogation here,under the test revived inRossmoreHouse, 269NLRB 1176 (1984), violates Section 8(a)(1) of theAct.InRossmore House,the Board abandoned the perse test ofPPG Industries,251NLRB 1146 (1980),and returned to the rule ofBlue Flash Express,109NLRB 591, 593 (1954), under which the lawfulnessof questioning by employer agents about unionsympathies and activities turns on the questionwhether "under all the circumstances, the interro-gation reasonably tends to restrain or interfere withthe employees in the exercise of rights guaranteedby the Act." See alsoSunnyvale Medical Clinic, 277NLRB 1217 (1985). In reviving this "all the cir-cumstances" approach, the Board noted that fac-tors helpful to such an analysis had been set out inBourne Co. v. NLRB,332 F.2d 47 (2d Cir. 1964).1Those factors are (id. at 48):(1) The background, i.e. is there a history ofemployer hostility and discrimination?(2)The nature of the information sought,e.g. did the interrogator appear to be seekinginformation on which to base taking actionagainst individual employees?(3)The identity of the questioner, i.e. howhigh was he in the company hierarchy?(4)Place and method of interrogation, e.g.was the employee called from work to theboss's office?Was there an atmosphere of "un-natural formality"?(5) Truthfulness of the reply.In viewing the credited evidence2 concerningthe interrogation in light of those factors, it appearsto me that only one cuts in favor of finding a viola-tion, and that factor is substantially mitigated byother evidence in the record.First,given our reversal of the finding thatLandry's transfer violated Section 8(a)(3) of the'RossmoreHouse,251 NLRB at 1178 fn 20 TheBournetest has beencitedwith approval by virtually every circuit See cases cited atTeam-sters Local633 v NLRB,509 F 2d 490, 494 fn 15 (DC Cir 1974)21do not take issue with any of the judge's credibility determinations RAYTHEON CO.Act, there is no background of "discrimination";neither was there any showing of employer hostili-ty to union activity. Indeed,in dismissingcertainother unfair labor practiceallegationsconcerningexchanges between employee Murray andManagerHapenny, the judge essentially evaluated the testi-mony as showing that Hapenny was concernedabout the conduct of union activities during work-ing hours but was not bent on thwarting union ac-tivity generally.Furthermore, the judge creditedtestimony indicating thatMurray was advised byhis immediate supervisor that he was free toengage inunion activities in the conference room,the cafeteria, and even the supervisor's own office,so long as Murray did it on his own time (JD slipop. at 20 & fn. 21).The factors of identity of the questioner andplace and method of interrogation also militateagainst finding a violation. Although Hapenny wasnot Murray's immediate supervisor, he nonethelessdid not appear to be especially high in the Re-spondent's hierarchy.3 Hapenny reported to yet an-other departmentalmanager,and he had his officein the fabrication building, where the employeesconcerned here worked, separate from the adminis-tration building in which Hapenny's immediate su-perior was located. Cf.NLRB v. Hasbro Industries,672 F.2d 978, 985 (1st Cir. 1982) (violation foundwhere company vice presidents would naturallyappear as "august persons" to low-level employeewhom they questioned). With respect to the placeand "method" of interrogation, there was plainlynothing threatening; the questioning took placenear the employees' work stations rather than inmanagerial offices, and it occurredamong a smallgroup of employees who had gathered on theirown to discuss the union meeting of the nightbefore and who drew Hapenny into that discussionby jokingly asking ifhehad attended the meeting.SeeBrown & Lambrecht Earth Movers,267 NLRB186, 186 fn. 2 (1983) (questioning not unlawfulwhere it occurred in one of a series of conversa-tions, in some of which employee had questionedsupervisor about his sentiments and where supervi-sorwas member of another union). Finally, withrespect to truthfulness of reply, although Murraytestified that he was "incorrect"in tellingHapennythat all the employees in the "QC" department had3Hapenny was manager of two departments, and Peter Mantates wasthe immediate supervisor of the department in which Murray worked Itisnoteworthy that, in connection with another alleged violation, thejudge concluded that Murray had been "somewhat of a helpmate to Ha-penny in grievance processing " This conclusion is supported by uncon-troverted testimony that Murray had been a union steward in the pastand that in light of that experience, Hapenny relied from time to time onMurray's advice concerning how to construe grievances filed by employ-ees inother sections of the Respondent's facility that were already orga-nized251attended the union meeting,he did not suggest thatthiswas protective untruthfulness on his part.Indeed,he had freely admitted to Hapenny that hewas among those in attendance.4In the final analysis,the judge predicated hisfinding on a circumstance reflected in one of theBournefactors-"the nature of the informationsought."Considering the detailed nature of Ha-penny'squestions,the judge reasoned that theywould have the "effect of eliciting a response bywhich the employees concerned would reveal theirpersonal feelings and activities,or those of otheremployees"and (citing fn. 1 of Member Hunter'sconcurring and dissenting opinion inAllied Letter-craft Co.,272 NLRB612, 613(1984)), he conclud-ed that they therefore constituted"impermissibleprobing"into the employees'union activities. Thiscomes quite close to a rule that detailed questionsabout union activities are per se unlawful; and ittakes little account of the facts,notedby my col-leagues, that Hapenny did not initiate the union dis-cussion in which he asked these questions and thathe accompanied the questions with remarks sug-gesting that he personally favored the employees'union activities.Under all the circumstances, Icannot conclude that these questions,however de-tailed,reasonably tended to interfere with,restrain,or coerce employees in the exercise of Section 7rights.5In reaching this conclusion,I do not wish to sug-gest that I regard theBournefactors as in any waydefinitive.Indeed,the Second Circuit itself hasmade clear that the list is"not intended to be ex-haustive"and that the absence of any one of them4There is no indication that the several other employees present liedabout their union activitiesMurray, whose testimony was generally cred-ited by the judge, testified that another employee, Dave Morse, had toldHapenny that about 125 employees had attended the union meeting, butMurray was not sure whether Morse had said that in response to Ha-penny's question or had merely volunteered it So far as the credited tes-timony shows, no one else spoke up either to affirm or deny his or herparticipation in union activities To the extent that Hapenny's question toMurray concerning "which" girls attended constituted special pressureon Murray to inform on his fellow employees, it is noteworthy that Ha-penny apparently acceptedMurray's uninformative response ("youshould possibly ask them") with equanimity and, so far as the evidenceshows, never pursued that subject further See GrahamArchitecturalProducts Corp Y NLRB,697 F 2d 534, 540 (3d Cir 1983) (questioningnot unlawful where no apparent pressure for response to question)SThe three cases relied on by the judge for his conclusion that thequestioning was unlawful are all distinguishable InAllied Lettercraft Co,272 NLRB 612 (1984), the employer interrogated an employee twice inthe same day, and one of those interrogations was conducted by the vicepresident in his officeThe employer had also committed other unfairlabor practices InL & J Equipment Co,272 NLRB 652 (1984), therewas a widespread pattern of unfair labor practices, including the creationof an impression of surveillance, plant closure and layoff threats, and dis-criminatory transfers, layoffs, and discharges The interrogations, further-more, occurred repeatedly and showed a pattern of systematic inquiryinto the employees' union activities In AssociacionHospital delMaestro,272 NLRB 853 (1984), there was one-on-one questioning of an employeein the supervisor's office 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a particular case does not "exonerate the em-ployer."Retired Persons Pharmacy v.NLRB,519F.2d 486, 492 (2d Cir. 1975) (citations omitted).Accord:Grandee Beer Distributors v.NLRB, 630F.2d 928, 932 (2d Cir. 1980) (upholding finding of aviolation where three of the fiveBournefactors arepresent).Had the circumstances been even slightly differ-ent, I might well conclude that the interrogationwas unlawful. Thus, for example, had Hapenny in-troduced the topic of union activities or were thereany suggestion that Hapenny's questioning was partof a pattern, indicating a systematic inquiry intounion activity at the plant, one could reasonablyconclude that employees would likely feel threat-ened. CompareKoch Engineering Co.,155NLRB1272, 1273 (1965), withNLRB v. Ralph Printing &LithographingCo.,379F.2d 687, 690 (8th Cir.1967).Had Hapenny made any other references to"the girls" in his department suggestive of a focuson their union activities or preferences, one mightwell deem the interrogation something more thancasual questioning by someone curious about, andgenerally favorable towards, employee union activ-ity.Further,were there evidence suggesting thatthe questions were aimed at ferreting out the iden-tityof union supporters with a view to takingaction against them, the interrogation should plain-ly be deemed unlawful. CompareGraham Architec-tural Products Corp. v.NLRB,697 F.2d 534, 538-539 (3d Cir. 1983) (violation where evidence sug-gested questioning might be aimed at seeking infor-mation on which to take action against employees),andSatra Belarus, Inc. v. NLRB,568 F.2d 545, 548(7thCir.1978) (same)withLord & Taylor v.NLRB,703 F.2d 163, 166 (5th Cir. 1983) (no indi-cation that questioner was seeking information touse against employee). It goes without saying, ofcourse, that questioning accompanied by expresslyor impliedly threatening remarks or by other coer-cive conduct violates the Act. I also acknowledgethat a joking or apparently friendly tone on thepart of a management representative will not im-munize otherwise coercive questions.Frederick'sInn,269 NLRB 165, 168 (1984).Finally, I do not mean to suggest that detailedinquiries about employee organizational activitiespose no risk to employees' feelings of freedom toengage insuch activities.SeeBourneCo. v.NLRB,332 F.2d 47, 48 (2d Cir. 1964) (pointed, specificquestions more likely to be coercive than "general"questions such as "How is the union doing?").Accord:NLRB v. Camco, Inc.,340 F.2d 803, 807(5th Cir. 1965), cert. denied, 382 U.S. 926 (1965).Indeed, the interests of avoiding serious risks of in-terferencewith employees' Section 7 right and ofgiving guidance to employers might favor a per serule that specific detailed questions, seeking infor-mation about the activities of specific employees orparticular groups of employees will always violateSection 8(a)(1) of the Act. CompareStruksnes Con-structionCo.,165 NLRB 1062 (1967) (specific re-quirements for rendering lawful employer pollingof employees). But the courts have been reluctantto countenance such a strict approach, at least inthe context of an unfair labor practice proceeding.It is therefore incumbent upon the Board to sift thefacts of each case to determine whether an employ-er's curiosity crosses into the impermissible realmof conduct having a reasonable tendency to inter-fere with, coerce, or restrain employees in their ex-ercise of Section 7 rights. Having examined thefactual record from this perspective, I would notfind a violation here.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT question our employees abouttheir union activities or the union activities of otheremployees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.RAYTHEONMISSILESYSTEM DIVI-SION,RAYTHEON COMPANYMichael T. Fitzsimmons, Esq.,for the General Counsel.Thomas Royall Smith, Esq. (Siegel, O'Connor &Kainen,P.C.),of Boston,Massachusetts,andAlfred C. Phillips,Esq.,of Lexington,Massachusetts,for the Employer.Jonathon P. Hiatt, Esq. (Angoff, Goldman, Manning, Pyle,Wanger & Hiatt, P. C ),ofBoston,Massachusetts, forthe Union. RAYTHEON CO.253DECISIONIII.ANCILLARY ISSUESSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge. Theabove cases were tried before me on various dates be-tween September 20 and December 12, 1984, at Boston,Massachusetts.The charge in Case 1-CA-22060 was filed by theUnion on May 15, 1984,1 and was amended on June 7.The charge in Case 1-CA-22077 was filed by the Unionon May 22. The hearing proceeded on an order whichconsolidated the cases which issued on July 6 by theActing Regional Director for Region I of the NationalLabor Relations Board. The consolidated complaint wasamended on September11.The Employer filed timelyanswers to the complaint, as amended.In substance, the complaint alleges that the Employerviolated Section 8(a)(1) and (3) of the National LaborRelations Act by having engaged in a variety of conductwhich interfered with, restrained, and coerced its em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act and by having discriminatorily trans-ferred its employee, Marie Landry, on May 9.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe timely briefs filed by counsel for the General Coun-sel, the Union, and Employer,2 I make the followingFINDINGS OF FACT1.JURISDICTIONThe Employer is a corporationengaged inthe manu-facture and nonretail sale of electronic products and re-lated goods and materials. It maintains an office andmanufacturingfacilityatAndover,Massachusetts.During the calendar year immediately preceding com-plaint issuance, the Employer sold and shipped products,goods, and materials in excess of $50,000 in value, fromitsAndover facility directly to points outside Massachu-setts.The Employer admits, the record reflects, and Ifind that it is an employer engaged in interstate com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.It is admitted, the record reflects, and I find that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II.THE PRINCIPAL ISSUES1.Did the Employer unlawfully interrogate MarieLandry about April 20?2.Did the Employer unlawfully interrogate, create animpression of surveillance, and threaten its employee,Frederick Murray, and other employees at various timesbetween April 20 and May 17?3.Did the Employer unlawfully discriminateagainstLandry by transferring her, on May 9, from her positionas compensation assistant?In its answerto the complaint, the Employer inter-posed two affirmative defenses which require resolutionat this time.3 First, the Employer contends that the com-plaint allegations improperly exceed the scope of the un-derlying charges. Second, it is asserted that the consoli-dation of the two charges violates the Employer's due-process rights. The Employer argues these deficienciesrequire(1) the dismissal of the allegation,contained incomplaint paragraph 7(a)(i), that the Employer unlawful-ly interrogated Landry about April 20 concerning unionactivities; and (2) that the entire complaint should be dis-missed because the consolidation of the charges was fa-tallyprejudicial to the Employer's defense of eachcharge.At the hearing, the Employer orally moved me tosever thecases.After argument of counsel, I denied themotion. Based on the following, I reaffirm my denial ofseverance. Each of the first two affirmative defenses isconsidered, seriatim.A. The complaintexceeds the scopeof the chargesSpecifically,the Employer contends the allegation thatLandry was unlawfully interrogated was improperly in-cluded in the complaint because the Board's "Region er-roneously determined that the amended charge in Case1-CA-22060 andthe charge in Case 1-CA-22077 werebroad enough to support the complaint allegations."Thus,theEmployer asserts the charges were "toonarrow"to encompass the particular allegation in para-graph 7(a)(i).That allegation appears as follows:7. (a) Respondent, acting through Robert Mairs:(1)on or about April 20, 1984, at its Andover fa-cility, interrogated an employee concerning activi-ties on behalf of the I.U.E.Neither of the charges, nor theiramendments,containsan explicit reference to the alleged interrogation ofLandry. However, both the original charge in each ofthe instantcases,and the amended charge in Case 1-CA-22060 contain the assertion "By the above and otheracts, the above-named employer has interfered with, re-strained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act."The Employer cites the General Counsel's UnfairLabor Practice CasehandlingManual,Section 10064.5which establishes a procedure by which a charging partyis informed that it may amend a charge to confirm thecharges' specification of alleged offenses to evidence un-covered during an investigation. Noting that no docu-ment which preceded complaintissuancecontains a spe-cific description of the alleged interrogation of Landry,theEmployerclaimsthe apparent flouting of Section10064.5 precludes the Landry interrogation as a com-plaint allegation.The recent Board decision inPaprikasFono,273 NLRB 1326 (1984), is cited by the Employer'All dates are 1984unless otherwisespecified2The Employer's "Amendedand Stipulated MotiontoCorrect theRecord,"dated February 21, 1985 isgranted,as it is unopposed2A third affirmative defense, that Landry is unprotected because shewas a confidential employee, will be addressed below within the discus-sionof the alleged discriminatory transfer 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDin support of this proposition. InPaprikas,the Board setaside an election because of the failure of the Board'sRegional Office personnel to follow the procedure setforth in Section 11344 of the General Counsel's Repre-sentation Casehandling Manual.Thatsection prescribes aprocedure for handling of challenged ballots. The Em-ployer argues thePaprikascase stands for the propositionthat the General Counsel's failure to follow Section10064.5 of the unfair labor practice Casehandling Manualrequires dismissal of the allegation regarding interroga-tion of Landry. I disagree, for several reasons.First, absolutely no evidence was presented to showany such noncompliance with the Casehandling Manualas is ascribed to Regional Office personnel. Not a shredof evidence was adduced, or attempted to be introduced,to show whether or not anyagentof the General Coun-selmade an effort to follow the manual's instructions. Inthis context, then, the Employer's argument is purelyspeculative. All that appears on the record is the absenceof a specification relating toLandry's interrogation. It isequally possible that the Charging Party Union was ad-vised of the opportunity to amend its charge, as themanual instructs, but declined to do so relying, instead,on the precedent, cited below, which holds that 8(a)(1)allegations are appropriately included in a complaintwhen based on the general language in a charge that anemployer interfered with, restrained, and coerced its em-ployees "by other acts and conduct."Next, it is well established that the Board's unfair laborpractice complaints are not restricted to the precise aver-ments of the underlying charges. So long as the chargeitself is timely, the complaint may allege any matterclosely related to the controversy as growing out of thecharged conduct, or related to the controversy whichproduced the charge, or which relates back to, or de-fines, the charge more precisely.NLRB v. Fant MailingCo., 360 U.S. 301, 307-308 (1959);National Licorice Co.Y.NLRB,309U.S. 350, 369 (1940). These standardsapply to the instant case. As will be seen below both thealleged interrogation of Landry and her allegedly dis-criminatory transfer arise from the Union's organization-al efforts among the Employer's salaried employees at itsAndover facility. As such, I find thecomplaint allegationregarding Landry having been interrogated is closely re-lated to and grows out of the controversy which pro-duced the charge. In effect, that allegation complainsthat the alleged interrogation was as much a part of theEmployer's allegedly unlawful response to the Union'sorganizingeffort as was the allegedly unlawful transfer.The Employer argues thatFant Millingapplieswherethe same classof violations are involved. In this connec-tion,theEmployer notes that the allegation overLandry's allegedly discriminatory transfer, as a violationof Section 8(a)(3), is a class of violation different fromthe alleged interrogation as a violation of Section 8(a)(1).At least one court has held that such different kinds ofacts, if engaged in during a common endeavor for asingle purpose, may be combined in support of a com-plaint even though the alleged interrogation is not ex-pressly contained in the charge.NLRB v. Kohler Co., 220F.2d 3, 6-7 (7th Cir. 1955). InKohler,the charge ex-pressly claimed certain employees had been discrimina-torilydischarged.That charge contained the generalstatement that Kohler also violated the Act "by theseacts and by other acts and conduct." The Seventh Cir-cuit upheld the propriety of including complaintallega-tionsrelative to specific instances of alleged unlawful8(a)(1) statements,even though not explicitly containedin the charge.The Board itself addressed this issue inCromwell Print-ery, 172 NLRB 1817, 1821-1822 (1968). There, the Boardconcluded that a chargeallegingonly in general termsthat an employer had engagedin 8(a)(1) conduct wassufficient to support a complaint allegation which speci-fied particular acts of such conduct. A similar result wasreached inPet Inc.,229 NLRB 1241, 1242 (1977), in asituationweaker than that in the case at bar for, inPet,the 8(a)(3) portion of the charge to which the8(a)(1)conduct related had been withdrawn.Finally, I find the Employer's reliance onPaprikas,supra,misplaced. That case is materially distinguishablefrom the instant case. InPaprikas,the Board was con-cerned with preserving the integrity of its election proc-esses.Here, the concern is whether the Employer hashad sufficient notice to enable it to defend itself againstviolations of misconduct. Indeed, the Employer does notclaim it was not sufficiently apprised of the matterscharged against it. The only claim made by the Employ-er is that the complaint exceeds the scope of the chargeand that the General Counsel appears to have ignoredher own instructions. My study of thePaprikasdecisionhas uncovered no language by which the Board suggeststhe result reached in it should be extended to the contextwhich is presented in theinstant case.Nowhere inPapri-kasdid the Board even hint that the failure of the Gener-al Counsel or her agents to adhere to the dictates of theunfair labor practice casehandling manual would, inallcases, be found to be prejudicial error.On all the foregoing, I find no merit to the Employer'scontention that complaint paragraph 7(a)(i) should bedismissed because of the Region's failure to comply withSection 10064.5.B. Consolidation as a denial of due processThe Employer contends both that the consolidation ofthe two instant charges for hearing and my denial of theseverance motion comprise violations of its due-processrights.On that basis, the Employer seeks dismissal of theentire complaint. The Employer argues no justificationexists for the consolidation because the charges involveseparate and distinct issues, locations,events, and times,"remote and distant" from one another. Also, the Em-ployer charges that the consolidation was groundedsimply on "administrative ease and cost" factors withoutapparent regard for a respondent's right to adequatelydefend itself. Specifically, the Employer claims that itwas prejudiced because "the evidence admissible with re-spect to one charge would not have otherwise been ad-missible in the trial of the other charge" and that such acondition "may have tended to create improper and mis-leading inferences." In this regard, the Employer pointsto its belief that the 8(a)(1) evidence adduced in supportof the charge in Case 1-CA-22077 would be used by the RAYTHEON CO.General Counsel (as it has been) to supporta contentionthat Landry's transfer (in issue inCase 1-CA-22060) wasmotivated by antiunion considerations.In section IIIA, supra, I found that the alleged8(a)(1)conduct concerning Landry was a part of the allegedlyunlawful Employer response to the Union'sorganizingefforts in 1984. Even though the Employer is correctthat the remainingallegationsof 8(a)(1) conduct in-volved a different supervisor and employee, it is clearthat those additional8(a)(1) allegations,also, are similarlyrelated to thatorganizational campaign.The contestingparties,the Union and Employer, are identical in each ofthe consolidated charges. The activity complained of al-legedly occurred at varioustimeswithin a period of ap-proximately 6 weeks. I disagree with the Employer's as-sertion that the alleged incidents are chronologically re-motely separated.Whereissues and parties are related, asherein,consolidation of the underlying charges is proper.Central Freight Lines,133 NLRB 393 fn. 2 (1961).It istrue, as the Employer contends, that the Boardconsidersthe element of fairness to respondentsin assess-ing whether or not consolidation is appropriate. That ele-ment,coupled with sound administrative practice, hasbeen the foundation for determining the propriety ofconsolidation. Thus, wherever practicable, those consid-erations dictate there be only a single hearing on all out-standingalleged violations of the Act involving the samerespondent.Peyton Packing Co.,129NLRB 1358, 1360(1961). InPeyton,supra at 1360, the Board observed, "Toact otherwise results in the unnecessary harassment of re-spondents." Paradoxically, to subscribe to the Employ-er's position might result in a new claim that the Em-ployer's rights were being violated because it would besubjected to unnecessary and costly multiple litigation.The Employer's argument that consolidation eithermisleads the trier of fact or distorts the record has beenseriously considered. If true, that assertion tends to sup-port the Employer'sclaims.However, on the state ofthis record, including my disposition of the substantiveissues,I find no cogent demonstration of the Employer'scontentionsThe issues have been well defined. Theywill be analyzed separately and resolved on their inher-ent strengths and weaknesses. Resolution of the issue ofLandry's transfer shall be performed without recourse toinferences. In this context, the Employer's claim has onlysuperficial appeal. Therefore, I find there is no evidencethe Employer has been prejudiced by the consolidation.Becauseconsolidation is a housekeeping detail, it iswithin the Board's discretion to determine whether con-solidationis reasonably related to a legitimate end.Cityof San Antonio v. Civil Aeronautics Board,374 F.2d 326,329 (D.C. Cir 1967) On all the foregoing, I find thatconsolidation of the instant charges effected the legiti-mate purposes of protecting the Employer from litigationharassment and conforms to the other goals of minimiz-ing costs and delay. Accordingly, I find no merit to theEmployer's contention that the complaint should be dis-missed because the cases were consolidated.IV. THE ALLEGED UNFAIR LABOR PRACTICES255A. Background4There are approximately 6000 employees employed atthe Employer's Andover facility. Approximately 3000 ofthese are hourly employees who are represented in twoseparate bargaining unitsby the IBEW or by the IAM.The remaining approximately 3000 employeesare sala-ried and unrepresented.In April 1984 the Union began an organizational effortamong the Andover salaried employees. On April 19, theUnion conductedan informational meeting.As will bemore particularized below, it is alleged that between ap-proximatelyApril 20 through approximately May 17,certain supervisorsengaged inactivities violative of Sec-tion 8(a)(1) of the Act.It is undisputed that Landry was transferred from herpositionas compensation assistantin the industrial rela-tions department to a position in the production controldepartment. This transfer resulted in an advancement inlabor gradeand a wageincrease. Landry worked in theproduction control department 1-day, after which sheleftwork ona long-term disability.5At times material herein, the Andover plant'smanage-rialhierarchy relevant to the allegations involvingLandry, consisted of a plant manager, to whom its indus-trialrelations managersreported. Ronald Guittar was in-dustrial relations manager for 17 years before May 1. Onthat date, Daniel Mulkeen ascended to that position.The industrial relations department is divided into sec-tionswhich correspond to personnel functions such aslabor relations (dealing with collectivebargaining), em-ployment, compensation,training,employee relations,and safety. Each section is directed by a section manag-er.From 1980, until a few days before Landry's transfer,Robert Gignac was manager of the compensation sec-tion.He reported to Guittar until Guittar was replacedby Mulkeen. Robert E. Mairs was assistant labor rela-tions sectionmanager.Mairs reported to LaborRelationsManager Tim O'Brien.The compensation section consisted of the compensa-tionmanagerGignac; a compensationassistant,Landry;compensation administrator-analysts,Al Yodi and K.Yetman; and clerical employees, V. Coco andE. Barsa-mian. Landry, Yodi, and Yetman reported to the sectionmanager,while Cocoand Barsamianreported to Yodiand Yetman.The remaining complaint allegations of 8(a)(1) conductemanate from a different department of the Andover fa-cility.The General Counsel's evidence to support thoseallegationswas produced by Frederick "Skip" Murray, asenior quality control engineer. The events (to be morefully described below) occurred in the fabrication inspec-tion and inspection engineering department (the QC de-4This well-tried and briefedcase containsamyriad of facts Not allfacts or argument are discussed, but each has been considered Onlythose deemed necessary and relevant appear Omittedmaterial has beendeemed irrelevant or lacking probative value5At the time of the hearing, Landry remained in long-term disabilityleave status. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartment). The QC department is supervised by JamesHapenny, quality assurance manager. Hapenny, in turn,reports to Robert Winne, QC manager. Peter Maniates,QC manager of fabrications, reports to Hapenny. Man-iates isMurray's direct supervisor.In April or May 1984, Murray had been employed for27 years. He was working in the QC department in anexempt salaried position.Murray was promoted to thatposition from his former position as a supervisor, inwhich he served from 1972 to about 1977. Since his pro-motion to senior QC engineer, Murray occasionally ad-visedHapenny on how to handle grievances filed byhourly employees. He sometimes rendered assistance toHapenny on matters of interpretation of the collective-bargaining agreement and, as late as April or May 1984,assistedHapenny by personally attending a grievancemeeting.Before becoming a supervisor,Murray served asIBEW steward and chief steward for several years. Inconnection with the Union's 1984 efforts to organize thesalaried employees, on May 2, Murray began to wear aunion emblem on his identification badge holder whichhe carried openly in his shirt pocket. Murray testified hewore this emblem virtually on a daily basis. Also, begin-ning on May 4, Murray openly distributed union litera-ture outside the plant parking lot to other employees ontheir way to work. Finally, he testifed that, during May,he told some supervisors, including Hapenny, that hehad become active in the Union's organizing efforts.B. TheSpecificAllegations1. Interference,restraint,and coercionThe complaint contains six distinct allegations of8(a)(1) violations.Each will be treated seriatim,below.(a)TheMairs-Landry conversationAs earlier described,complaint paragraph 7(a)(i) al-leges that Mairs unlawfully interrogated"an employee"concerning union activities. In support of this allegation,Landry testifiedthat she attended the Union'sApril 19informationalmeeting.AccordingtoLandry,the nextmorning,6Mairs referred to the meeting during the midstof a conversation which she characterized as "friendly."Landry testifiedin generalized fashion that the conversa-tion involved"small talk."Mairs,whom I credit in thisrespect,explained his reference to the union meeting wasin the midst of a discussion regarding Mulkeen's immi-nent move to become industrial relations manager.Respecting the alleged unlawful interrogation,LandrytestifiedMairs asked"How did the union meeting golastnight?"(Emphasis added.)' Landry claimed she respond-6Mairs recalled the conversation occurred on April 24 Documentaryevidence supports Mairs' assertion he had been absent from the premiseson April 20 Although the Employerurgesthis discrepancy adversely im-pacts on Landry's veracity, I need not reach this issue'The italicized words are the basis for the Employer's claim Landryshould be discredited because the Employer's time records (R Exh 12)confirm Mairs' denial he was present at the Andover facility on the dayimmediately following the April 19 unionmeetinged by denying she attended the meeting, but acknowl-edged she heard there had been a "great turnout"through conversations she overheard in the ladies' room.Landry said the conversation then ended by Mairs turn-ing and walking away from Landry without saying any-thing else.Mairs' testimony is somewhat different. He acknowl-edged talking to Landry about the union meeting. Hetestified the first day he was present at the Andover fa-cility,following the April 19 union meeting, was onApril 23. On that day, Mairs claimed he learned that themeeting had been held. Mairs testified he decided tomake inquiries of other supervisors about the meeting.He did so on April 24. Among the supervisors to whomMairs spoke was Maintenance Department Supervisor C.Berube.8According toMairs,Berube told him thatLandry's husband (one of the Employer's supervisors) in-dicated that Landry attended the union meeting. Mairsclaimed he then spoke with Landry. Regarding the unionmeeting,Mairs testified he asked Landry, "Have youheard anything about the union meeting?," then droppedthe subject after Landry denied she had attended. Mairsclaimed that the tenor of his total conversation withLandry was consistent with those the two of them hadformany years. During her cross-examination, Landryagreed with this characterization.WhetherMairs unlawfully interrogated Landry hasgiven rise to numerous contentions by the parties. Theprincipal arguments are addressed: (1) to the Employer'sclaim that Landry was a confidential employee and,being such, no rights inure to her under the Act;9 and(2) the applicability of the Board's declaration of thestandards which govern whether or not particular super-visory statements constitute unlawful interference, re-straint,and coercion. Those standards appear inRoss-more House,269 NLRB 176 (1984).The parties have provided meticulous presentations ofthe issues of Landry's status as a confidential employee,together with their positions regarding the Act's protec-tions afforded to confidential employees. For purposes ofanalyzing the merits of the instant Mairs-Landry allega-tion, I conclude it is unnecessary to determine to whatextent the Act protects confidential employees. Two rea-sons exist for this conclusion. First, the Supreme Courtexpressly left this issue unresolved inNLRB V. HendricksCounty Rural Electric Corp.,454 U.S. 170 (1981), and theBoard, inEmanuel Hospital,268NLRB 1344 fn. 1(1984), decided afterHendricks County,found it unneces-sary to decide the issue. I am, of course, obligated tofollow the precedents established by the Board.Waco,Inc.,273 NLRB 746 fn. 14 (1984);Iowa Beef Packers, 144NLRB 615 (1963). InWaco, Inc.,the Board admonished,"It is for the Board, not the judge, to determine whetherthat precedent should be vaned." The present state ofBoard law on the subject was succinctly stated inLosAngeles New Hospital,244 NLRB 960 (1979), when, in fn.4, the Board commented:8Berube did not appear as a witness I draw no inference from thatfact8This contention comprises the thrust of the Employer's third affirma-tive defense to which I have earlier alluded RAYTHEON CO.[W]e would note that the . . . Judge's finding thatconfidentialemployees do not enjoy protectionunder the Act . . . is . . .inconsistentwith currentBoard law. SeeHendricksCounty Rural ElectricMembership Corporation,236 NLRB 1616 (1978).The above-cited precedent indicates that Landry maywell be entitled to the Act's protection, even if she werefound to be a confidential employee. I do not decide thatissue.In any event, resolution of herstatus is not an es-sential prerequisite to deciding whether or not her con-versation with Mairs in April producedan 8(a)(1) viola-tion.Second, although the issue of Landry's status is notfree of doubt, I shall (as discussedin sec.IV,B,2(a)below), find that Landry was not a confidential employ-ee.Without that status, Landry clearly is entitled to theAct's protectionsunlessshe were excluded from its cov-erage by some statutory provision or by Board policy.Apart from the contention Landry is a confidential em-ployee, no party contends any such other exclusionexistsTurning now to the impact of theRossmoredecision, Iconclude that Mairs' questioning of Landry did not con-stitute a violation of Section 8(a)(1) of the Act, whetherthe interrogation is viewed as described by Landry or byMairs.First, I must note that the General Counsel and Unioncontend thatRossmoredoes not apply to the Mairs-Landry incidentThat contention is based on the factthat the employee interrogated inRossmorewas an open,well-known, and active union supporter.In essence, it isargued thatRossmore'sapplicationis limitedonly to in-terrogation of such union protagonists and because thereis neither evidence nor a claim that Landry was a knownsupporter or active on behalf of the instant Union, thatBoard decision is inapplicable to the instant case at bar.A literal reading ofRossmoreseemingly supports theposition of the General Counsel and the Union. Clearly,the instant case does not present a classicRossmoresitua-tion.Nonetheless, my perception of what is contained intheRossmoredecision is broader than the limited viewpropounded by the General Counsel and the Union.Thus, I find that inRossmore,the Board provided guid-ance and aid to determinations of lawfulness of interroga-tions even outside those addressed to known and openunion activists. Specifically, the Board first reaffirmedthe principle that it will consider interrogation of em-ployees unlawful if "under all of the circumstances theinterrogation reasonably tends to restrain, coerce orinterferewith rightsguaranteedby the Act."Rossmore,supra at 1177. Next, the Board enumerated some of thefactorswhich may be considered in analyzing interroga-tions.Those factors are (1) the background; (2) thenature of the information sought; (3) the identity of thequestioner; and (4) the place and method of interroga-tion. The Board cautioned against mechanical applicationof those factors.Rossmore,supra fn. 20.That theselessonsapplied toan analysisof alleged un-lawful interrogations of employees who are not knownactive union supporters was implied, at least, by theBoard inPremier Rubber Co.,272 NLRB 76 (1984). In257Premier Rubberthe Board was confronted with interro-gation of an employee Lambert whose union support, ac-tivity affiliations, and sympathies were unknown to theemployer. Although the Board majority did not vocalizea step-by-step analysis of the issue, the language in foot-note 3 makes it clear that all the circumstances wereconsidered, as prescribed inRossmore,to decide that theinterrogation of Lambert was not a violation of Section8(a)(1).Iview the critical question presented by Mairs' inter-rogation of Landry is whether, under all the circum-stances,what Mairs said rises to a level which reason-ably tends to interfere with, coerce, or restrain employ-ees i ° Application of the factors to the facts in the in-stant casepersuades me that Mairs did not unlawfully in-terrogate Landry.First, concerning place and method of the interroga-tion,Landry and Mairs agreed that the conversationtook place at Landry's work station, not any locus ofmanagerialauthority.Also, they agree thatMairs' ques-tion arose in the midst of an atmosphere which wascasual andfriendly.Second, concerning background,both witnesses agreed that the tenor of their total con-versationwas similarto that present during conversa-tions between those two individuals over the years. Thatthe Landry-Mairs relationship was warm andamiable isperhaps best demonstrated by Mairs' uncontradicted tes-timony that Landry had advised him (at earlier times) ofimminentwage increases even before he received officialnotice from the Employer. These circumstances surelydo not engender an atmosphere where asinglequestion,unattended by threats or promises, concerning the unionmeeting canbe reasonably said to have a coercive effect.The factor of the nature of information sought by theinterrogation also has been considered. This factor placesin issue the character of Landry's and Mairs' differentversions of the question he asked. Arguably, Mairs' ac-count, that he asked Landry what she "heard" about theunion meeting, implicitly elicits a response which wouldconvey information as to employee's activities and whathappened at the meeting. However,in all thesurround-ing circumstances, I conclude the question (if stated as inMairs' version) does not rise to the level of coercion pro-scribed by the Act.Among the circumstances with which I am particular-ly impressed is the fact that Mairs asked only a singlequestion; he did not pursue the matter; and there is noprobative evidence that his question was part of a patternof unlawful interrogation. InHerb Kohn Electric Co., 272NLRB 815 (1984), a supervisor asked an even moredirect question. There, a supervisor asked what happenedat a union meeting.Inmy view, that question (morepointedly thanMairs')elicits a response which would re-quire the respondent to divulge the nature of employees'10 In examining the circumstances, I have not considered the falsity ofLandry's denialthat she attended the meeting"Truthfulness of thereply" appears as a fifth factor inBourne v. NLRB,332 F 2d 47, 48 (2dCu 1964)Bourneis cited in fn 20 ofRossmoreBut that fifth factor wasexplicitly omitted by the Board That omission suggests the Board con-siders the nature of any response to interrogation bears minimal, if any,probative value 258DECISIONSOF NATIONALLABOR RELATIONS BOARDunion activities and who participated in them. The Boardmajority found the statement "devoid of coercive intentand no violation of Section 8(a)(1),"Herb Kohn,supra.Among the circumstances considered by the Board werethat the inquiry was isolated and spontaneous. I find suchcircumstances present herein.Clearly,Mairs'questionwas isolated. It was a single remark within a broader dis-cussion involving"small talk,"apparently regardingMulkeen's new position. I concede the question, fromMairs' viewpoint, cannot necessarily be characterized asspontaneous.As earlier noted, his conversation withLandry occurred in the midst of Mairs' request for infor-mation about the union meeting.Nonetheless,the par-ticular circumstances herein lead me to conclude hisquestion to Landry may be considered spontaneous. I doso for two reasons. First, because Mairs' search for infor-mation was designed to probe among supervisory per-sonnel. I recognize that Mairs asked his question ofLandry because Berube's remarksindicated Landry at-tended the unionmeeting.Notwithstanding this fact, thecontext of the Mairs-Landry conversation reflects thatthe alleged unlawful question was a secondary, not prin-cipal,matter. Thus, Mairs asked the question only afterthe conversation relating to Mulkeen. Indeed, the inter-rogation appears to have occurred as the final matter ofthe total conversation. The second, and admittedly moreimpressive indication of spontaniety, is derived from thelogical perception of the question reasonably held byLandry. As earlier noted, I give little effect to Landry'sfalse denial that she had not attended the meeting. Thatshe lied to Marrs does not necessarily reflect personal ap-prehension on Landry's part. That fact is equally suscep-tible to the conclusion she believed it was not Mairs'business to know what the employees were doing. In anyevent, it is not Landry's subjective state of mind thatgoverns whether a statement has a tendency to be coer-cive. Rather, it is what reasonably is its effect. The com-plete framework of the conversation impels my conclu-sion thatMairs' question appears as spontaneous. Ac-cordingly, I find Mairs' version of his question, in all thecircumstances, did not have the effect of eliciting infor-mation on the union activities of employees.Viewing the nature of the information sought from thevantage of Landry's account, leads to the same result. Iagree with the Union's acknowledgment (U.Br., p. 56)that Landry's version constitutes the milder of the twoversions of Mairs' questions. Both the Union and theGeneral Counsel citedBoard caseswhich held it an8(a)(1) violation to ask an employee how a union meet-ing "went." I find those cases vastly distinguishable fromthe situation before me. InPublishers Printing Co.,233NLRB 1070, 1073 (1977), cited by the Union, the ques-tion about how a union meeting went was asked in thecontext of circumstances vastly different from thoseherein.The question was propounded in a backdrop ofother widespread employer misconduct which includedthreats to close the plant and a discharge of an employeesolicitorof signatures on union authorization cards.Those surrounding circumstances readily tend to taintthe interrogation with a proscribed effect. InLos AngelesNew Hospital,supra, cited by the General Counsel asprincipal support for his contention that Landry was un-lawfully interrogated,where an employee was ques-tioned concerning her attendance at a union meeting (244NLRB at 965), the totality of circumstances, includinginter alia, a pattern of interrogation and threats, presentsan atmosphere of misconduct not present herein onwhich it could easily be concluded that the alleged un-lawful question had a coercive effect. Viewed in all thecircumstances and in the light of the other factors theBoard considers in deciding the effects of interrogation, IfindLandry's version of what Mairs asked her did nothave the requisite coercive effect to supportan 8(a)(1)violation.Finally, I have considered the factor of the identity ofthe questioner.Mairs was not Landry's supervisor. Heheld a position on the same level of the Employer's hier-archy as the compensation section manager, who wasLandry's supervisor. Though it is true, as the Employercontends, that there is no other evidence to show Mairsisa statutory supervisor, I conclude the record as awhole demonstrates that he is.Inasmuch as Mairs' supervisory status is on the equiva-lent hierarchal level as Landry's own supervisor, I con-clude Mairs' position is of sufficient rank as to support afinding that interrogation, coming from him, would sup-port an 8(a)(1) finding." This is true, of course, only if Ihad found his interrogation of Landry reasonably hadthe tendency to impart the effect proscribedin Section8(a)(1).My conclusion that Mairs said nothing coercivein all the instant circumstances renders it inappropriate torely solely on the factor of his supervisory position tofind that his questioning of Landry violated Section8(a)(1).Upon all the foregoing, I find that Mairs' interrogationof Landry, on April 20 or 24, did not violate Section8(a)(1) of the Act.(b) The Hapenny-Murray conversationsThe remaining five allegations of an 8(a)(1) violationderive from several confrontations between Hapenny (anadmitted supervisor) and Murray, one of his subordinateemployees. Each allegation is considered, seriatim, as fol-lows:(1) In complaint paragraph 7(b)(i) and (iii), it is allegedthat Hapenny interrogated "an employee" about attend-ance at a union meeting, the attendance of other employ-ees at a union meeting, and whether anyone signed unioncards. These allegations arise from a discussion, on April20,which concerned the Union's April 19 informationalmeeting.Murray attended the April 19meeting.Over 100 otheremployees also attended. The next morning, near the be-ginning of their shift, Murray and several other engineersin his department were talking about the previous night'smeeting. Hapenny observed the group of employees. Heapproached them. He became involved in their discus-sion.Hapenny was uncontradicted in his testimony thatitwas one of the employees (Hill or Coolidge) who initi-" This is so even though the interrogation was casual and friendlySpringValleyFoods,265 NLRB 1410, 1411 (as to employee Denney)(1982) RAYTHEON CO.atedhim into the conversation by asking Hapennywhether he attended the union meeting. 1 2Only Murray and Hapenny testified concerning theApril 20 conversation. Their versions differ in some criti-cal aspects.Murray testified, in direct and precise fash-ion, that after Hapenny responded he had not attendedthe meeting,Hapenny asked Murray whether he attend-ed.Murray said he had attended. Murray further testifiedHapenny then asked him how many people attended;whether anyone from their department attended; whichemployees.Hapenny admitted he was curious about the unionmeeting and that he engaged in the group conversation.He characterized the conversation as casual and jovial,and the surrounding atmosphere as festive.13Hapennywas as comprehensive and direct as Murray in describingwhat was said.Hapenny admitted asking Murray, andothers present, if he or they attended the union meeting.Hapenny also testified it was"possible" he also askedMurray how many people, in all, attended. 114 However,Hapenny denied that he asked Murray if anyone, or whoelse, from the department went to the meeting or that heasked whether the "girls"from the department attended.Interestingly, no party directly asked Hapenny whetheror not he asked whether anyone signed up.An assessment of which version of the conversation isthe most accurate requires a credibility resolution. Sucha task, never an easy one, is complicated by my overallimpression that both Murray and Hapenny appeared asgenerally credible.Nonetheless,Ifind I cannot adoptHapenny's denials that he inquired whether anyone else,and specifically the "girls," from his department attendedthemeeting.First,I consider those denials implausiblebecause they are inconsistent with Hapenny's admissionof curiosity over the union meeting.His admission makesit likely he would have asked the questions attributed tohim. Second, those denials are contradictory to the testi-monialconsistency between Hapenny and Murray thatHapennydidinterrogateMurray,and some of the othersassembled,whether they attended the meeting.Next, Ha-penny wavered in his testimony regarding whether ornot he asked Murray how many people attended theunion meeting.(See fn. 14, supra.)Iconsider such wa-vering as some indication that Hapenny's recollection ofeach part of the April 20 confrontation was not as vividand complete as Murray's.Finally,bearing on my eval-uation of which of these two witnesses' accounts was themost accurate is the fact that Murray stands uncontra-dicted in his testimony that Hapenny asked him whetheranyone signed up. As previously observed, Hapenny wasnot at all asked to deny he asked that question. Accord-ingly, I find that on April 20 Hapenny asked Murray,and others (1) whether they attended the union meetingof April 19; (2) how many people attended; (3) whetheranyone from their department attended; (4) whether the12 I do not consider the manner in which Hapenny became involvedcrucial to my resolution of this allegation13Murray claimed the conversation was "loose" with some"kiddingaround "14 Immediately before acknowledging this possibility, Hapenny un-equivocally denied he had asked Murray how many attended259"girls" from their department attended; and (5) whetheranyone had signed upThe Employerclaims that resolutionof the April 20allegationisgoverned by theRossmoreprinciples.Thisclaim isapparently based principally on Murray's notori-ous union activity.Though it is true,as earlier described,thatMurray had been extremely active on behalf ofIBEW, that activity occurred many years before theApril 20 events under consideration. Presumably, theyostensibly ended around 1972, at which time he becamea supervisor. Since that time, the record shows Murrayoccasionally assisted Hapenny in grievance handling. Inso doing, there is no evidence to show that Murray ex-hibited any outward manifestations of his prounion ac-tivities. Itwas not until May 2, when Murray began towear IUE insignia, and May 4, when he distributed IUEliterature, that he once again became visibly active. Inthis backdrop,I am unwillingto ascribe to Murray thekind of open union activism contemplated by theRoss-moredecision. Instead, I conclude that Hapenny's April20 conversation with Murray (and the other employeeswith him) is more accurately portrayed as discussion be-tween a supervisor and employees none of whose unionactivities are yet known to the Employer. This conclu-sion is buttressed by the uncontradicted evidence whichshows the April 19 meeting was merely informationaland the Union's organizing efforts were then only intheir initial phase.In this posture, the critical question is whether Ha-penny's questions reasonably had the tendency to coerceemployees in the exercise of their rights under the Act.To answer this question, in the context just described, norecourse is necessary to the variousRossmorefactors. Inmy view, the nature of the questions asked by Hapennyon April 20 are of a totally different character from whatwas asked of Landry. When this interrogation by Ha-penny took place, there was no reason to believe thatMurray, or any of the other employees to whom Ha-penny spoke, had participated, or became active, in orwas sympathetic to the Union. I find the clear import ofhis questions has the effect of eliciting a response bywhich the employees concerned would reveal their per-sonal feelings and activities, or those of other employees.As such, I conclude Hapenny's questions constituted"impermissible probing into"(Allied Lettercraft Co.,272NLRB 612 (1984), Member Hunter's dissent, fn. 1 at 613)the protected activities of the employees to whom hespoke on April20. AssociacionHospital Del Maestro, 272NLRB 853 (1984);L & J Equipment Co.,272 NLRB 652fn. 2 (1984).In so concluding, in accordance withRossmoreteach-ings,Ihave considered all the circumstances of thisApril 20 incident, including the circus-like atmosphere inthe department, the casual and joking manner attendingthe conversation, Hapenny's status as being in charge ofthe department of the employees to whom he addressedthe questions, the place where the interrogation oc-curred, and the apparent absence of threats and promises.Concededly some of these factors militate against a find-ing of violation. On balance, however, I find that the 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDnature of information which the questions elicit overridesthose factors.Based on all the foregoing I find that on April 20 Ha-penny interrogated employees concerning their union ac-tivities and the activities of others in violation of Section8(a)(1) of the Act.(2) In complaint paragraph 7(c), it is alleged that Ha-penny interrogated an employee about the progress ofthe union campaign.Another organizational meeting was conducted by theUnion on May 10.The normal workday for employeesbegin at 7:30 a.m. At approximately 7:45 a.m., on May 11Hapenny observed four or five engineers standingaround Murray'swork station.Apparently,Murray wasfacingHapenny.The other employees stood with theirbacks toward Hapenny.They were facing Murray.Hapenny testified the employees were having "anothermeeting" (Tr. 537).He testified their discussion wasabout the union meeting held the previous night. 15 Ha-penny walked over to the group.He admitted he asked,"How's your Uniongoing,skip,"referring toMurray.Hapenny claimed his tone was"sarcastic."Murray testi-fied that Hapenny asked,"How's your Union doing?"Murray was then wearing the IUE insignia on his shirtpocket protector.Murray acknowledged that Hapenny"might have been kidding";and that Hapenny is "sort ofa kidder-a needler."On hearing Hapenny's question,the employees dis-bursed.Murray testified he responded that"it isn'tmyUnion" (emphasis added), but Hapenny claimed he didnot stay around to listen for a response,and did not hearone.It is undisputed that in January, February,and MarchHapenny admonished his subordinates at staff meetingsnot to congregate because it interfered with customertours of working areas and with production.The Employer contends that(1)whatever precisewords were used by Hapenny,his question was rhetori-cal; (2) were uttered to an open and active union sup-porter;(3)and were noncoercive in all the circum-stances.I agree.First,the context in which Hapenny'sMay 11 questionwas asked makesRossmoreprinciples directly applicable.First,Murray'sunion activity was open and notorious.He had been wearing union insignia for about 2 weeksbefore this question;his leafleting occurred about 10 daysearlier;and he was wearing such insignia at the precisetime Hapenny asked his question.Next,there is no evidence that Hapenny's questionwas attended by, or connected to, any threats or prom-ises.Cf. J.CotyMessenger Service,272 NLRB 268 fn. 7(1984). In my view,the question asked is not the typewhich elicits a response either about Murray's union ac-tivities or that of others. Instead,I conclude it was mererhetoric addressed to an open,active union supporter.Third,the brevity of Hapenny'sconversationwithMurray,and the fact Hapenny did not continue further15 It is true,as the Union notes, that Hapenny merelyassumedthe dis-cussionsconcernedthe union meeting Hapennydid not testifyhe actual-ly heard any part of the employees'discussionconversation, of any type, tend to render the contextnoncoercive.I do not subscribe to the Employer's effort to attributeHapenny's question, on May 11, to the arguably legiti-mate business desire to disband an inappropriate congre-gation of employees. There simply is no probative evi-dence that this actually was Hapenny's intent. He saidnothing to the employees when he confronted themwhich supports such a conclusion.18 Even if he had soindicated,Hapenny's intention is irrelevant. UnderRoss-more,itisthe reasonable effect of Hapenny's wordswhich is critical.In sum,I find that the totality of cir-cumstances of Hapenny's May 11 question do not sup-port a conclusion that it was violative of Section8(a)(1)of the Act.(3) In complaint paragraph 7(d) it is alleged that aboutMay 15 Hapenny created an impression that employees'union activities were under surveillance.The facts concerning this allegation are undisputed.About May 15, Hapenny was talking to some other su-pervisors in an area near Murray's work station. Murrayoverheard Hapenny saying he had just returned from anindustrial relations meeting.At one point during the con-versation, Hapenny turned toward Murray and said, "Weheardwho started this Union thing." Hapenny thenpointed atMurray and said, "You and Chuck Bou-chard."Murray asked who told this to Hapenny. Ha-penny answered it was L.R. Consultant Osborn. Murrayretorted he thought Osborn was "smart." Hapenny an-swered that Osborn is "very smart and he knows what'sgoing on."It is generally true, as contended by the GeneralCounsel and the Union, that an employer violates Sec-tion 8(a)(1) of the Act when it creates an impression theunion activities of its employees are under surveillance.It is equally clear that "the Act does not prevent an em-ployer from acknowledging an employee's union activi-ty,without more,"NLRB v. Rich's of Plymouth,578 F.2d880, 885(1stCir. 1978),citingwithapprovalNLRB v.Mueller Brass Co.,509 F.2d 704, 709 (5th Cir. 1975).Thus, the critical question for me to resolve is whetherthe circumstances are present here which make Ha-penny's statement more than a mere acknowledgment ofMurray's activities.Applying theRossmoreprinciples, I conclude that Ha-penny's exclamation to Murray on May 15 did not pos-sess the tendency to restrain employee freedom to exer-cise Section 7 rights.First, at the time Hapenny made this statement, his ac-tivitywas notorious.17 He testified that he was "prob-ably" wearing his IUE shirt pocket protector at work onMay 15. His other activities were overt and well known,among other employees and supervisors. Murray testified16Assuming Hapenny's tone was "sarcastic," as he claimed,Ifind thatan insufficient basis to conclude his purpose was legitimate11 I am mindful that Chuck Bouchard, too, was identified by Hapennyas a union leader The only evidence relating to Bouchard's activities istestimony from Murray that Bouchard had been a chief steward forIBEW with Murray, and they had no contact for years There is no evi-dence to show whether Bouchard was active on behalf of IUE In anyevent, I do not consider the evidence of the extent of Bouchard's unioninvolvement necessary for resolution of the issue at hand RAYTHEON CO.he had earlier made known his IUE activities to anumber of supervisors, who he explicitly identified.Among them was Hapenny.In considering all the circumstances, I have taken theMurray-Hapennydialogueregardinghow "smart"Osborn may be into account. That discourse appears tohave cajolingly arisen. It is demonstrative of a noncoer-cive atmosphere, especially in light of the former interre-lationship of Murray and Hapenny when both were su-pervisors at the same time; Murray's currentstatus assomewhat of a helpmate to Hapenny in grievance proc-essing;andMurray's view of Hapenny as a "needler"and "kidder."The Union has cited several cases which it accuratelyclaims are support for finding that acknowledgment ofan employees' union activities violates Section8(a)(1). Ifind each of those cases materially distinguishable fromthe instant case. In each of those cases, the surroundingcircumstances were rought with attendant employer mis-conduct. For example, inJarva Inc.,235NLRB 1047,1051 (1978), the remark found to have unlawfully cre-ated an impression of surveillance was attended by otherunfair labor practices including actual surveillance; andinCommercial Honing of Detroit,270 NLRB 909 (1984),the remark allegedly comprising unlawful impression ofsurveillance was made to an employee whose union ac-tivitieswere not overt and were accompanied by sur-rounding threats, interrogations, and discharges.18 AlsoCardivan Co., 271NLRB 563 (1984), contained other on-erous unfair labor practices. Finally, the unlawful impres-sion of surveillance found inPurolator Products, 270NLRB 694 fn. 2 (1984), was based on a predicate findingthat the words used bore the meaning of an impliedthreat of retaliation.Herein, I regard the references toOsborn being "smart" and being knowledgeable aboutwhat occurs at the Andover facility mere banter. Isimply cannot perceive those remarks as bearing a threat-ening implication.I am persuaded this issue is most like the situation inBrigadier Industries Corp.,271 NLRB 656 (1984). There,a supervisor's statement, "I've been told by severalpeople that you're engaging in Union activities here atthe plant" was found, by the Board, to be "clearly non-coercive" and did not constitute unlawful interrogationin violation of Section 8(a)(1). InBrigadier,as herein, thecomment was made to an open and active union support-er and was not accompanied by any unlawful threats.Granted, the Board's decision inBrigadierinvolved analleged interrogation. Nonetheless, I find that precedentapplicable herein because I conclude the words used inBrigadiereffectively contain the same import as thoseused by Hapenny; specifically, that another person(Osborn) told Hapenny and other supervisoryand mana-gerial personnel thatMurray was an instigator of theUnionOn all the foregoing, I find that Hapenny did not un-lawfully create an impression of surveillance on or aboutMay 151B Because of the peculiar circumstancesof Landry's transfer,which Ishall find discriminatory, infra, I do not find such sinister circumstancesherein261(4) In complaint paragraph 7(e), it is alleged that Ha-penny violated Section 8(a)(1) about May 16 by accusingan employee ofengagingin union business on companytime.This allegation is based on Murray's testimony that "afew days after May 10" Hapenny came to Murray'swork cubicle, leaned over, and said, "You better nothave any union stuff in front of you." Murray claimed hetoldHapenny he had no union material there and thatwhen he was at his desk, he only did companybusiness.Murray claimed the conversation ended with Hapennysaying "you better be."Hapenny presented a different account of this incident.Thus, Hapenny testified that Murray started the discus-sion when he apparently observed that Hapenny droppeda document on someone else's desk. According to Ha-penny,Murray said, "I hope that's company business,"referring to the memo Hapenny dropped. In response,Hapenny answered, "I hope that's companybusiness,"referring to what Murray had on his own desk. At thatpoint,Murray denied it was union business, and Hapennysaid, "It better not be."For purposes of my analysis,I shall assumethat the in-cident occurred during working hours, although no pre-cise evidence of when it took place appears in therecord. Also, contrary to the urgings of the parties as towhich of these witnesses' versions should be credited, Ifind it unnecessary to resolve their respective credibilityon this allegation. In my view, both versions show that,whichever phraseology was used by Hapenny, he was is-suing a warning that only "company business" was to bedone.In the context of all relevant evidence, I find it imma-terial that Hapenny may have referred to "Union stuff'as appears in Murray's version. Thus, the instant Em-ployer had announced a housekeeping rule, prior to theUnion's advent (R. Exh. 14, par. 4). That rule requiresthat employee's desk tops were to be maintained in neatand organized condition during the day, and clear atshift's end. Another relevant matter is Murray's own tes-timony that he observed Hapenny, at unspecified times,engage in apparent application of that rule to nonunionmaterial, such as newspapers.Murray testified that heheard Hapenny admonish employees that they should notbe reading "stuff" (newspapers) at their desks. These twofactors are impressive indicators that the Employer's rulewas nondiscriminatory and that Hapenny implemented itin a nondiscriminatory manner.The Employer citedBurlington Industries,257 NLRB712, 726 (1981), among other cases. I findBurlingtonstrikingly similar to the instant case. InBurlingtontheemployer established a rule like that herein. A supervisorwho implemented theBurlingtonrule by directing an em-ployee to place union literature into a locker under herdesk was held not to have violated the Act. InBurling-ton,as herein, the directive implementing the housekeep-ing rule was unaccompanied by any threats. Neither theGeneral Counsel nor the Union presented any authority,and I have not independently uncovered any, whichwould require me to find that Hapenny's remarks duringthis incident tend to interfere with, coerce, and restrain 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the exercise of their Section 7 rights, evenifMurray's version were adopted in its entirety, concern-ing both the words and tone Hapenny allegedly usedwhen uttering them. Accordingly, I find there is nomerit to theallegationscontained in paragraph 7(e) ofthe complaint.(5) Complaint paragraph 7(f) alleges that about May 17Hapenny and Maniates coerced an employee by accusinghim of engaging in union business on company time andby threatening him with discipline.About 7:20 a.m. on May 17, Hapenny told Maniates,Murray's direct supervisor, that Hapenny saw a problemin the department. Hapenny askedManiateswhether hewas aware that Murray "is conducting Union activitiesat his desk, and there seems to be a lot of people aroundhis area, and possibly distracting other young engineersthatwe recently hired in that cubicle," t 9 Maniates toldHapenny he was not aware of the problem.20 Hapennyasked Maniates to speak to Murray about it.At approximately 8 a.m., Maniates spoke to Murray inManiates' office.Maniates, in agreement with Murray'saccount, told Murray that Hapenny (Maniates' superior)told him that Murray was conducting union business athis desk during worktime.Maniates,whom I credit inthis regard, also toldMurray that Hapenny said therewere people at Murray's desk that should not have beenand "possibly distracting the other engineers." Murraydeniedhe had conductedunion businesson companytime.Maniates acknowledged to Murray he had not hadproblems with Murray and he had good work habits.Maniatesthen told Murray that if he found a need toconduct union business he could do it on his own time inthe conference room, the cafeteria or even in Maniates'office.2 tManiates toldMurray he would inform Ha-penny that he had spoken to Murray and expected thereshould be no further problem.Hapenny then joined Maniates and Murray. ManiatestoldHapenny that he believed the issue was resolved.Murray interjected, telling Hapenny that he had not con-ducted union business at his desk. Hapenny testified hetoldMurray he was not being accused of conductingunion business at his desk, but was being accused of19The quoted statement is derived from Mamates'testimony duringdirect examination as a witness on behalf of the Employer I credit Man-iates because he was direct, comprehensive,and articulateMoreover, histestimony is internally consistent and, in some critical areas, corroboratesMurray's descriptionof eventsHapenny denied that he told ManiatesthatMurray was conducting business at his desk That denial is discredit-ed because Hapenny's own testimony,in its totality,reflects that Ha-penny, at least, thought that Murray was conducting union business at hisdesk.Viewed in this light, I find Maniates'account more plausible thanHapenny's bare self-denialTo the extent my rejection of Hapenny'sdenial on this issue is inconsistent with my earlier findings regarding Ha-penny's credibility, such division of credibility resolution is properAtrier of fact is "not required to discount everything[witnesses]testified tobecause he did not believe all of it and nothing is more common than tobelieve some and not all of what a witness says."Edwards TransportationCo, 187 NLRB 3 (1970), enfd per cunam 437 F.2d 502 (5th Cir 1971)20 1 credit Mamates'testimony that Hapenny told him these activitieswere conducted"during company time "21This instruction is derived from Maniates'credited testimonyAl-though Murray omitted to relate this part of the conversation,Maniates'version is not inconsistent with Murray's testimonyAlthough Murraydenied,during cross-examination,thatHapennyso counseled him, he wasnot asked whether Maniates did sohavingunauthorizedpeoplecongregatingthere.22Though this part of Hapenny's testimony is consistentwith his denial that he mentioned union activity to Man-iates, I do not credit Hapenny's version of his responsetoMurray'sdisclaimer of conducting union business athis desk. Rather, I credit Murray's testimony who re-called that Hapenny said he believed he was correct; thathe saw people around Murray's desk; that Hapenny saidhe felt they did not belong there and Hapenny accusedMurray of conducting union business. Maniates recalledhearing Hapenny tell Murray that Hapenny felt Murraywas conducting union business at his desk during work-ing hours. Maniates also testified that immediately afterMurray denied he conducted union business at his desk,Hapenny and Murray "both disagreed with each other,and arguedthatpointback and forth" (emphasisadded) .2 3Maniates' recollection of the ensuing argument be-tween Hapenny and Murray was incomplete because thediscoursewas heated. Nonetheless, Maniates did recallthat, during the course of the argument, Hapenny saideach would prefer "charges" against the other. Murray'srecollection was more specific. Thus during direct exam-inationMurray testified Hapenny said he was consider-ing insubordination charges against him. Hapenny deniedusing any form of the word "insubordinate." I need notresolve the conflict between Murray and Hapenny be-cause Hapenny did admit telling Murray, "I'll take youup on charges."24Later that day, near Murray's desk, Maniates toldMurray that Hapenny was becoming increasingly upsetand that Hapenny had written up the events in Maniatesoffice thatmorning.Murray toldManiatesthat he, too,was documenting the incident. In fact, no discipline wasimposed upon Murray. I note the existence of rule 20 ofthe Employer's rules and regulations (R. Exh. 7). Thatrule prohibits distribution of literature and solicitationsfor any purpose on company premises during designatedworking hours, other than authorized breaks and lunchperiods, or other periods designated work periods. It alsoprohibits distribution of literature for any purpose inworking areas in company premises at anytime.25The instant allegation presents two issues: (1) whetherMurray was accused ofengagingin union business; and22 In fact, the record reflects three other employees were observed byHapenny, but he did not speak to them22 The italicized words clearly relate to whether or not Hapenny men-tioned union activities,first,because the context of Maniates'descriptionmakes that conclusion logical;and, second,because Murray admitted tothe presence of other employees This admission renders it unlikely thatMurray and Hapenny would have argued over that part of Hapenny'sstatement(as described by Murray)which relates to others being near hisdesk24The subject allegation claims Hapenny threatened "discipline " Inthe context of the argument, I find Hapenny's admission bears such aconnotationBecause of this, I find it unnecessary to address Murray'sresponses,when cross-examined, which contradict his direct testimonythat Hapenny used the word"insubordination" (CompareTr 116 to Tr174)25 The validity of that part of the rule which relates tosolicitationisnot disputed Based onOur Way,268 NLRB 394 (1984),Ifind that partof the rule valid Onlysolicitationis relevantThere is no evidence theincident involveddistributionof literature RAYTHEON CO.263if so,was such an accusation lawful;and (2) whetherMurray was threatened with discipline.The credited testimony shows that Hapenny didaccuse Murray of conducting union business on companytime.Whether or not that accusation violated Section8(a)(1) turns on a balancing of an employees'right toengage in Section 7 rights against an employer's right toenforce a presumptively valid no-solicitation rule. Al-though no direct evidence was adduced to show Murrayactually violated the Employer's rule,Ihave noted thatthe record clearly reflects Hapenny thought so.The General Counsel apparently argues that the evi-dence shows that Hapenny implemented the no-solicita-tion rule(and the rule against congregating which hadbeen discussed at staff meetings before the overt unionactivity started)in a disparate manner.Thus,the GeneralCounsel argues that Hapenny sought to enforce thoserules againstMurray,an open union activist, but notagainst any of the employees seen around Murray's workstation,whose union activities were unknown.In testimony,not previously reported,Hapenny testi-fiedwithout contradiction that in early March,he dis-bursed a group of employees who had congregated inthe department when he observed two of them presentworked in other departments.Nonetheless, the GeneralCounsel's disparate-treatment claim runs to the fact thatHapenny did not seek to implement the rules against thethree employees whom he saw at Murray's cubicle theweek of the May 17 confrontation (see fn.22, supra). Ha-penny explained he took no action concerning thosethree because he was in a hurry to complete a mission inhis office and, at the time,he did not think the presenceof those employees unusual.IcreditHapenny in thisconnection.Maniates was the immediate supervisor ofthis department.It is logical that Hapenny would call thematter to Maniates' attention for corrective action. Bythe time Maniates was made aware of the problem, thethree employees were no longer present.26 In this sce-nario,Iam unpersuaded that the failure to enforce theEmployer's nondiscriminatory rules supports the conclu-sion that the effort to enforce them against Murray tendsto have the requisite coercive effect on which a violationcould be founded.The Union cited cases in support of the propositionthat the accusation Murray engaged in union activity oncompany time violatesthe Act.I find each case inappo-site.Thus, inMay Department Stores Co.,184 NLRB 878,882-884(Menchaca)(1970), and S.S.KresgeCo., 229NLRB 10 (1977),the alleged unlawful accusation wasaccompanied by actual discipline; and I findBriggs &Stratton Corp.,244 NLRB 780, 782-783 (1979),not con-clusive precedent on this issue because the Board, infootnote 1, indicated the Employer raised defense ofseeking to enforce a no-solicitation rule for the first timein its brief.The Board rejected that offer of defense.Hence,the Board was not confronted with facts analo-gous to the instant case.More in point isBadischeCorp.,254 NLRB 1195,1197-1198 (concerning Leonard Cole) (1981), cited bythe Employer.There,in a factual context similar to thepresent case,the Board let stand(without comment) thefording of its administrative law judge that no 8(a)(1)violation occurred when a supervisoractuallythreatenedto discharge an employee for engaging in union activityat his work station on company time.On all the foregoing,I find the evidence insufficient tosustain the allegation that the Employer violated Section8(a)(1)when Murray was accused on May 17 of engag-ing in union business on company time.The allegation that Murray was unlawfully threatenedwith discipline,inmy view,also lacks merit.The volatileatmosphere in which Hapenny told Murray he wouldprefer"charges" against him,coupled with the concur-rent claim of Murray that he would take similar actionagainstHapenny, creates an ambiguity on which I amunwilling to declare that Hapenny's statement signified athreat to retaliate againstMurray for engaging in pro-tected activity.In the backdrop of the Employer's no-so-licitation and no-congregating rules, the word "charges"is at least as susceptible(if not more),to a complaint thatthose rules had been violated as it is to a reference thatthe "charges"were engendered by Hapenny's belief thatMurray had engaged in union activity.27AcceptingMurray's claim that Hapenny used the word"insubordi-nation"merely further obfuscates the situation.The "in-subordination"could refer to a claim that Murray violat-ed the Employer's rules or that he verbally abused Ha-penny,a supervisor, during their altercation.Withoutmore competent evidence to show clearly what Hapennymeant by his statement,Iam not convinced that it canbe said the remark reasonably can be construed ashaving the coercive effect required to find it constitutedan unlawful threat.Among all the circumstances consid-ered is the total absence of even an effort to impose anytype of discipline upon Murray.Accordingly,I find thatMurray was not threatened with discipline on May 17, asalleged in the complaint.2.Discrimination(a) Landry's statusAs earlier noted, the Employer,contrary to the Gen-eral Counsel and Union,contends Landry was, at all ma-terial times,a confidential employee not entitled to theAct's protection.Imust,therefore,determine whether ornot Landry,a compensation assistant,was a confidentialemployee.Bechtel Inc.,215 NLRB 906, 907(1974), pro-vided a formula for resolution of this issue. First,itmustbe decided whether the subject individual acts in a confi-dential capacity to a high-ranking employer official.Second,a determination must be made whether that offi-cialwith whom the alleged confidential employee inter-relates"is involved in formulating,determining and ef-fectuating"labor relations policies.Bechtel,supra at 907.Put another way, it must be decided whether that official26 Actually,Hapenny described incidents,involving three different em-ployees,at various times during the week of May 1427 Indeed,thatManiates counseled Murray on where and when hecouldengage in union activity tends to dispel an unlawful motive 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeets the Board's"labor nexus"test.28My discussionproceeds on this basis.There is substantial agreement on the factsrelevant toLandry's status.As compensation assistant,Landry re-ported to the compensation section manager in the indus-trial relations department.At the time of her transfer,Landry had been employed in that department approxi-mately 10 years.She received her job title and salary dif-ferential about 4 years before the instant hearing. Herlabor grade and salary were higher than that of the sec-retary to the industrial relations manager.Italsowashigher than any nonexempt employee in the labor rela-tions section.Landry functioned as secretary to the compensationsectionmanager.As such, virtually all data which thecompensation manager handled was preparedby Landry.She functioned as the compensation manager's "privatesecretary."She opened his mail, except that marked"personal" or "to be opened by addressee only" or"company most private," and had access to the keys tohis desk, his office, and his files.Landry's duties consisted of verifying the accuracy ofall forms which reflected employees'changes in statusand typing of organizational announcements,weekly re-ports,monthly reports,mileage reports, and overtimeforms.Landry verified the accuracy of worktime re-ports,and employee status for outside organizations.Landry maintained the manager'smemo book and set upmeetings for him.Although her job description indicates that she was re-sponsible for assigningwork to Cocoand Barsamian, sheexercised such authority simply by distributing work tothem as their workload permitted.Landry had keys to both the files which contained thepersonnel files of the industrial relations department, theplantmanager's staff,and the general files which con-tained all the other personnel files for individuals whoworked at the Andover facility. However, both sets offileswere left unlocked for the entire workday and theentire department had access to them.Landry's desk waslocated in such a position that she could overhear con-versations in the manager's office and she was able to ob-serve other portions of the department from her desk, in-cluding the employee relationsmanager'soffice. It ap-pears that other members of the department, especiallythose in the training section, also, could make such ob-servations.Landry's access to records and information includedsuch things as proposed job descriptions for newly cre-ated positions;proposed labor-grade ratings for thosejobs;job evaluations and performance ratings for all 3000Andover salaried employees; requests for employee re-classification and the compensation manager'srecom-mendations(which she typed) on such requests;manage-ment decisions regarding job modification or consolida-tion;thecompensationmanager'srecommendationsabout disposition of compensation-related grievances;28NLRB v. Hendricks County,supra,Emanuel HospitalandLos Ange-lesNew Hospital,sec IV,B,1(a), supraAlsoGreyhound Lines,257 NLRB477, 480 (1981),CarolinaTelephoneCo,258 NLRB 1387, 1388-1389(1981),Holly Sugar Corp,193 NLRB 1024, 1025-1026 (1971), andWeyer-hauserCo,173 NLRB 1170, 1172 (1968)promotion and downgrading requests and recommenda-tions on them; recommendations for discipline of salariedemployees; employee salary and wage information, in-cluding the compensation manager'srecommendationspertaining towage-salary planning;merit rating andbonus information; proposals on shift changes, layoffs,and departmental consolidations;names and addresses ofevery Andover facility employee; and the compensationmanager'srecommendationsforcollective-bargainingproposals or implementation of current collective-bar-gaining contracts.No extensive analysis or discussion is needed to con-clude, as I do, that Landry's duties, responsibilities, andfunctions clearly show that, as compensation assistant,she had a confidential relationship to the compensationmanager.This conclusion, however, does not resolveLandry's status.The following facts are relevant to the issue whetherthe compensation manager satisfies the labor-nexus re-quirement.As earlier noted, the compensation manager reports di-rectly to the industrial relations manager. The compensa-tionmanager'sduties encompass all functions regardingemployee compensation and related matters. He monitorsthe salaries employees receive. However, his decisionsare within the framework established for wages and sala-ries by the compensation section on the corporate level.Actualsalariesto be paid to employees are determinedby their department heads, subject to the compensationmanager'sreview. The Employer's corporate headquar-ters are in Lexington, Massachusetts, not at the Andoverfacility.Decisions about the amount of money availableformerit increases are made at the corporate and divi-sion levels. The compensation manager is responsible formonitoring the amounts of such increases to assure theyconform to corporate policy. Promotional increases areapproved by the compensationmanager,in accordancewith corporate policy. The compensation manager re-views employee wages and salaries. In doing so, he veri-fies the propriety of an employee's classification.The compensation manager is an integral functionaryin the Employer's salary planning. Annually, decisionsaremade, on the corporate level, on the nature andamount of merit increases to be allocated to each of theEmployer's operating divisions for annual raises. In turn,each division determines an allocation of funds to eachplant in the division. Those decisions are then forwardedto the compensation manager who oversees further dis-tribution among the departments in each plant. It is truethat the department heads determine the actual sum eachemployee will receive. Those determinations are thenpassed to the compensation manager. He reviews the de-partment head's decisions and monitors them for compli-ance with the corporate guidelines and for consistencywith the employee evaluation and rankings. The compen-sationmanager, in turn, approves them or recommendschanges. It is the industrial relations manager who hasfinal authority concerning these matters. According tothe undisputed testimony of Gignac (Landry's compensa-tionmanager) approximately 75 percent of his recom- RAYTHEON COmendations were not reversed by the industrial relationsmanager.The compensation manager also performs some func-tions related to collective bargaining and grievance proc-essing. The terms and employment conditions of the rep-resented hourly employees are established in the applica-ble collective-bargaining agreements. These are negotiat-ed at the corporate level. The contracts are multiplant inscope. The compensation manager does not participate incollective-bargainingnegotiations.However, he doesadvise the Employer's negotiating committee concerningwhether proposals are in line with corporate policy. Healsomakes recommendations and gives opinions to thelabor relations section of the industrial relations depart-ment about contract administration.Grievances are handled by the labor relations section.On occasion, the compensation manager provides inputabout disposition of grievances. In this connection, thecompensation section acts as a "central collection agencyfor data associated with discipline, such as attendance,tardiness,monitoring progress of employees," and advis-ing of new guidelines established at the corporate level.The compensation manager uses this information to makerecommendations in grievance processing, but he doesnot directly participate in grievance adjustments.All hiring rates are established on the corporate level.The compensation manager reviews the hiring rates ofemployees to ensure consistency of application of corpo-rate policy.Layoff recommendations emanated from departmentheads, subject to approval by the labor relations section,then corporate headquarters. The compensation managerreviews departmental layoff decisions and could overrulethem.However, that action is subject to review byhigher managerial authority.Numerous documents were received in evidence, pur-suant to the Employer's proffer, which the Employerclaims demonstrate that the compensation manager notonly effectuates, but also formulates, the Employer'slabor relations policies. I have studied each such docu-ments and conclude the Employer's contention is exag-gerated. I perceive each document as support of thoseportionsof the testimony provided by Gignac andformer Industrial Relations Manager Guittar which showthat all the compensation manager's duties were per-formed pursuant to policy actually established by higher-ranking managers at the corporate level.I conclude that the issues which the Employer assertsaredetermined (aword used by the Employer to connoteformulation) were resolved, in reality, by the compensa-tionmanager in accordance with policy which he didnot personally establish, in whole or part. Thus, I find areasonable reading of the documentary evidence relevantto the compensation manager's duties,29 in their totality,29Without belaboring this point, and to curtail the length of this al-ready extended decision, I shall not analyze these documents (R Exh4(a)-4(22) )Instead, it suffices that my overall impression is that the documentaryevidence falls short of proving that the compensation managerformulateslabor relations policiesMoreover, this conclusion is consistent with thetestimony of Guittar, Andover plant industrial relations manager for 17years until April 30, 1984 Guittar, during cross-examination, reluctantlyconceded that the functions of the compensation manager, relative to265demonstrates that the compensation manager effectuates,implements, and makes recommendations in connectionwith the Employer's wage and salary, and labor rela-tions, policies, but does not show that heformulatessuchpolicies, as the term "formulates" has been applied bythe Board.Carolina Telephone,supra;Greyhound,supra;Holly Sugar,supra; andWeyerhauser,supra 30Inasmuch as the Board, inBechtel,supra, and all rele-vant preceding cases cited above, consistently adheres tothe principle that the criteria to be applied are to beviewed in the conjunctive, I conclude the evidence inthis record does not support the proposition that thecompensation manager meets the standard upon which tofindLandry was a confidential employee within theBoard's labor nexus principles.Accordingly, I findLandry as compensation assistant was not a confidentialemployee.31(b) Landry's TransferAs earlier reported, Landry attended the Union's April19meeting.After denying she attended, when Mairsspoke to her on April 23, Mairs dropped the subject.Corporate Labor Relations Consultant Osborn crediblytestified,without contradiction, that he learned on April20 that the union meeting had been held the previousday.His knowledge came from a newspaper articlewhich referred to "wage analysts" having attended.Osborn visited the Andover facility on April 26. InMairs' presence he discussed the newspaper article and adraft of a memo to employees concerning signing author-ization cards.Mairs was silent regarding Landry.On April 30 Osborn again went to Andover. He wasadvised that Mairs had received a report from Berubethat Landry attended the union meeting. Osborn said hewas shocked. Another supervisor asked Osborn whetherLandry attended. Osborn replied that was the rumor andhe was going to try to verify it.On May 1 Osborn visited Andover again. He askedMairs what he knew of wage analysts attending theunion meeting. Mairs told Osborn that Berube mentionedthat he was told by Landry's husband that Landry at-tended.Mairs told Osborn he had questioned Landry andshe denied her attendance.On May 4, Osborn discussed the rumor about Landrywith Industrial Relations Manager Mulkeen. Osborn toldcompensation administration, are performed pursuant to policies whichare established by officials at the corporate level30 To the extent that corporatemanagersmay rely on the compensa-tionmanager's input when they are engaged in formulation of policies af-fecting labor relations, I concede that the compensation manager may beperceived as taking part in that process However, the record containsminimal evidence showing the extent to which such reliance affectspolicy formulation I find such peripheral involvement as may be impliedfrom the documentary evidence and the record as a whole insufficient tosupport the Employer'sclaimthat the requisite labor nexus exists in thiscase31Some of the documents contained in R Exh 4 were offered toshow the confidential nature of documents to which Landry had accessSuch documents do not alter this findingMere access,dealing in andwith, and having knowledge of the contents of, such documents is not,alone,a basis for finding Landry a confidential employeeMicronesianTelecommunications Corp,273 NLRB 354 at 360 (1984),Washington PostCo, 254 NLRB 168, 192 (1981),Los Angeles New Hospital,supra at 961 266DECISIONSOF NATIONALLABOR RELATIONS BOARDMulkeen that corporate management was concernedover Landry's access to confidential information and thatMulkeen should consider reassignment.Mulkeen testi-fied,without contradiction, he told Osborn he believedLandry's position created a conflict of interest, but askedfor time to consider alternatives. Mulkeen then discussedthe situation with Acting Compensation Section ManagerLeBlanc and asked LeBlanc to consider another suitableposition for Landry outside the industrial relations de-partment.On May 5 LeBlanc told Mulkeen there was a grade 11position (an upgrade for Landry) in the production con-trol department.On May 8, Osborn told Mulkeen to expedite Landry'stransfer to production control.On May 9 Mulkeen called Landry into his office. Le-Blanc was present. In response to Mulkeen's question,Landry admitted she attended the union meeting. ShetoldMulkeen she drove her nephew to the meeting, butdid not participate. According to Landry's uncontradict-ed testimony, which I credit, Mulkeen said, "I've heardnothing but good stories from top management all theway down the line. But I have been told by managementthat you are to be relieved of your duties; that you at-tendeda union meeting."32AfterLandryadmitted she attended the meeting shesaid, "I've been an honest employee. I've never disclosedany information, and I never intended to disclose any in-formation to the Union or anybody else." Mulkeen re-sponded that he heard Landry is honest, but because herjob was considered sensitive, her attendance at the unionmeeting created, in Mulkeen's words,"a potentialconflictof interest." (Emphasis added.) Mulkeen told Landry shewas relieved of her compensation assistant position onthat day. He added, "we're not going to hurt you." Heoffered Landry a job in the industrial relations depart-ment trainingsection. Landry declined, saying she knewnothing about training.Mulkeen told Landry she did nothave to accept that job, and that she could go to produc-tioncontrolwith a wage increase. Later that day,Landry accepted the production control position. Thetransferwas effectuated, together with a wage increase.The General Counsel and the Union contend Landry'stransfer was "inherently destructive" of employee inter-ests,within the contemplation ofNLRB v. Great DaneTrailers,388 U.S. 26, 33-34 (1967). They claim, in the al-ternative that the evidence demonstrates Landry's trans-fer was motivated by antiunion considerations.3332Based on this testimony,and also thatofMulkeenwho agreedLandry'snarration was substantiallycorrect,Ifind thatLandry's transferwas made because of her attendance at the union meeting33 I find it unnecessary to discuss the meritsof the alternative theory(1) because of my conclusion there is meritto the principal theory, (2)because I conclude the 8(a)(l) findingswhich I havemade are not suffi-cientor of the type whichsupport an inferenceof unlawfulmotivation(Newport NewsShipbuildingCo.,254 NLRB 375, 381 (1981) Accord As-sociatedDry Goods Corp. v. NLRB,703 F 2d 163, 168 (5th Cir 1983)),and (3)the facther transferresulted in a promotionisa factor whichtends to negate the existence of such unionhostility as would support afinding of unlawful animus(IllinoisBell Telephone Co,228 NLRB 942,944 (1977))The Employer contends it did not discriminateagainstLandry because the transfer resulted from the Employ-er's legitimate need to protect critical information fromexposure.Landry's transfer raises the difficult issue of the extenttowhich the rights accorded by the Act to employeesrelate to employers' rights to preserve the integrity ofimportant information.The General Counsel and the Union acknowledge theexistence of an employer's right to protect itself fromdisclosure of confidential information.However, theyassert that the instant Employer exceeded the bounds oflegitimacy in the circumstances of this case. I agree.I am sympathetic to the Employer's needs.The under-lying question, in practical terms, is whether the Em-ployer had reasonable grounds to effect Landry's trans-fer.The General Counsel and the Union claim that anemployer must demonstrate more than a mere conjectur-al possibility that its confidential information may be injeopardy before it can be said that the employer maytake take protective personnel actions.The instant record shows that Landry was not en-gaged in any union activity other than attending the firstinformational meeting. That activity, I find, was an activ-itywhich the Act protects.(NLRB v. Bel-Air Mart, 479F.2d 322 fn. 4 (4th Cir. 1974), enfg. 203 NLRB 339(1973);Memphis Chair Co.,191NLRB 713, 716 (1971);Hugh H. Wilson Corp. v. NLRB,414 F.2d 1345 (3d Cir.1969), enfg. 171 NLRB 1040 (1968), cert. denied 397U.S. 935). Because of her attendance, Landry was trans-ferred. The transferwas made becausethe Employer be-lieved Landry's position as compensation assistant cre-ateda potentialconflict of interest. 34 No evidence what-soever was adduced before me to show that the confi-dentiality ofanytype of the Employer's information hadbeen breached by leaking, disclosure, or delivery to theUnion or any other party or entity.Certain prior Board cases apply to the particular cir-cumstances of the case at bar. Those cases are instruc-tive.InIllinois Bell Telephone,supra, a nonconfidential em-ployeewho had access to confidential material wastransferred on the employer's awareness that her brotherwas chief steward and executive board member of an in-cumbent union. The Board affirmed the judge's findingsthat the transfer was lawful. Nonetheless, the Board ex-plicitly refused to adopt the judge's conclusion that mereaccess to confidential information gives rise to a pre-sumption that a conflict of interest exists. In relevantpart, the Board stated, "We think there is no such pre-sumption of misconduct on the part of employees, butthe fact that the possibility does existin a more than con-jecturalsense entitles the employer to protect himselfagainst it."IllinoisBellTelephone,supra at 942 fn. 1.(Emphasis added.) I interpret this Board statement, espe-cially the italicizedwords, to reflect that an employermust demonstrate it possesses more than speculative feel-ings of the existence of a conflict of interest. In this34 This finding is based on Mulkeen's testimony in which the italicizedword appears three times See Tr 458, 459, and 461 RAYTHEON COframework, the instant Employer's belief thata potentialconflict arose in Landry's case does not, in my opinion,provide justification for her transfer.That my interpretation is valid is seen from subsequentBoard decisions.For example, inLucky Stores,269NLRB 167 (1984), the discharge of a secretary to theemployer's industrial relations manager was upheld be-cause it was found the employer had "more than conjec-tural belief" she would transmit confidential labor rela-tions information. There, the employer's belief was basedon the secretary having actuallyengaged inactivitywhich showed her union sympathies.In the instant case,Landry exhibited no such proclivity. Indeed, that theEmployer apparently believed Landry would be discreteis seen from Mulkeen's statement to her to the effect thattop managementthought highly of her.Lucky Stores,supra,isappositein another way. Thatcase arose in a factual context more demanding of theneed for more than conjecture of a conflict than exists inthe instant case. InLucky Stores,the disciplined employ-ee was a confidential. That the "more than conjectural"standard applied in that situation makes the standardmore readily applicable to Landry who, as I have found,was a nonconfidential employee with only access to con-fidential information.Moreover, if my conclusion as toLandry's status is not ultimately sustained,thenLuckyStoresstandard would be also properly applied to her asa confidential employee.InEmanuel Hospital,supra, a confidential employeewas offered transfer from her position in the labor rela-tionsdepartment because her employer thought shecould not be trusted. This belief was based on the em-ployee's activity which showed she favored a union. TheBoard found the employer had not violated the Act andthat, in the absence of union animus the employer "ful-filledwhatever obligation it had" to her.Emanuel Hospi-tal,supra at 1344 fn. 1. But, in doing so, the Board letstand the judges' acknowledgment (268 NLRB at 1348)that the "more than conjectural" standard still is consid-ered by the Board. I acknowledge the judge declaredthat an employer need not wait until confidential matterhas been divulged before taking action, and that theBoard left that observation undisturbed. Nonetheless, thejudge's statement must be viewed in the light of the fullrecord before him. That record reflected that, though noactual breach of confidentiality was present, there didexist a"more than conjectural"basison which to predi-cate the employer's action. In the case before me, I canfind no cogent evidence to that effect.Even before the Board's pronouncement that morethan conjecture of conflict is needed as a warrant to pro-tect confidential information, the Board applied analo-gous logic. Thus, inJoseph Schhtz Brewing Co.,211NLRB 799 (1974), a receptionist, not privy to confiden-tial information, was discharged after she violated ordersof theindustrial relationsmanager not to screen tele-phone calls. The Board, contrary to its judge, found thedischarge was motivated by the legitimate desire to pro-tect confidentiality of labor relations matters. In doingso, it is clear the Board relied on the evidence whichshowed the receptionist actuallybreached directionsde-signed to insure confidentiality. Reliance on that factor,267inmy view, tends to show the Board's consistency in re-quiring that something more than mere presumption orsupposition needs to be shown before an employer be-comes privileged to take personnel actions which are de-signed to protect confidential labor relations information.The Employer citesPopeMaintenanceCorp.,228NLRB 336 (1977), andOmark-CCI,208NLRB 469(1974). In my view, each of those cases lends supportmore to the proposition that an employer must possessmore than a conjectural belief of such conflicts as wouldmake Landry's transfer lawful. InPope,the transferredemployee admitted she actually leaked information. InOmark,the Board found the employer did not violatethe Act bymaking changesin the duties of an employeeto remove her from access to confidentialmaterial.There was no evidence that the charges were based onanything but mere suspicion the employee was deliveringsuch information to a union for use in its organizationalcampaign.However, the affected employee was the onewho initiated the union'scampaign and was its mostactive adherent. Such activity, I conclude, providedmore than mere conjecture that a conflict existed, eventhough the Board did not address the issue in such terms.Omarkwas decided by the Board 3 years before the"conjectural" principlewas enunciated inIllinoisBellTelephone.On all the foregoing, I find that, on the instant facts,the Employer had no more than a conjectural belief thatLandry, as compensation assistant, was in a position thatcreated a conflict of interest. Accordingly, I find that hertransfer, in those circumstances, was not motivated by le-gitimate business considerations.The burden is on theEmployer to demonstrate its actions were so motivated.The failure to have done so eliminates the need toproduce direct evidence that Landry's transfer was moti-vated by an underlying antiunion motivation.NLRB v.Great Dane,supra at 33-34.I find Landry's transfer carries "a potential for adverseeffect upon employee rights"(Great Dane,supra at 35)and, hence, it was inherently discriminatory. 35 Landrywas lawfully engaged in a protected activity under theAct when she attended the union meeting. That attend-ancewas the reason she was transferred. Clearly anaction so causally connected to the exercise of a protect-ed right has the tendency to discourage employee free-dom to engage in protected activity within the meaningof Section 8(a)(3).What happened to Landry readily can be viewed byothers who have access to the Employer's confidentialinformation, and who are clearly covered by the Act, asa signal they are subject to similar fates. Such a signaldemonstrates the inherently discriminatory effect ofLandry's transfer.Accordingly, I find Landry's transferasBecause I findLandry's transferisinherently discriminatory, Ireject theEmployer's contention that no discriminationoccurredbecausethe transfer resulted in a higher labor grade and an increasein pay overwhat she held and earned as compensation assistantMy findingdoes notrequire a showing that the discnmmateepersonally suffered loss ofmoney, rank, or statusThe vice inherentin the action taken is its tenden-cy to encourage or discourage employees, in general, in their freedom toexercise statutory rights SeeNLRB v South Bay Daily Breeze,299 F 2d677 (9th Cir 1962), enfg 130 NLRB 61 (1961) 268DECISIONSOF NATIONALLABOR RELATIONS BOARDconstituted a violation of that section of the Act, as al-leged.Any other result, on the instant facts, runs contrary toBoard law, left in tact by the Supreme Court inNLRB v.Hendricks,supra.There the Court said, "We hold thatthere is a reasonable basis in law for the Board's use ofthe 'labor nexus' test." (454 U.S. at 176). Further, thecourt noted that the Board's decisions intended to carveout a very narrow group of employees to whom its labornexus test would apply. This was done to ensure that theAct's coverage would extend to the greatest number ofemployees while affording management the protection itneeds against incursions on its legitimate interest in pre-serving confidentiality of labor relations information. SeeHoover Co.,55 NLRB 1323 (1944), andFord Motor Co.,66 NLRB 1317, 1322 (1946). The Court also reviewedtheAct's legislative history (454 U.S. at 181). Afterdoing so, the Court, inHendricks,rejected the lowercourt's interpretation that the Act's definition of "em-ployee" excludesallworkers who may have access totheir employer's confidential information. (454 U.S. at184.)Emphatically, the Court stated, "It would .. . beextraordinary to read an implied exclusion for confiden-tialemployees into the statute that would swallow upand displace almost the entirety of the professional em-ployee inclusion." (454 at 185.) The Court went on tosay that legislative history "indicates that Congress in-tended to leave the Board's historic practice . . . (of ap-plying the labor nexus test) . . . undisturbed" (fn. omit-ted 454 U.S. at 185). Finally, the Court announced "[t]hestatement[inNLRB v. Bell Aerospace Co.,416 U.S. 267(1974)] that Congress 'clearly thought that the Act didnot cover confidential employees,' even under a broaddefinition of that term, is error" (454 U.S. at 187).Unquestionably, a finding that Landry's transfer didnot violate the Act, on the facts of this case, is inconsist-ent with judicial,legislative, and administrative intent asitpresently exists.Also,what the Court wrote,inHendricks,isan im-pressive indicator that Landry's transfer is inherently dis-criminatory. Her transfer tends to deprive employees, en-titled to the Act's guarantees, of the very privilege grant-ed by the statute. The record shows a variety of employ-ees in the Employer's industrial relations department alsohave access to confidential matters. Virtually every em-ployee in that department not only would be excludedfrom the Act's protection but most assuredly also wouldbe discouraged from exercising their statutory rightswith the unfettered freedom the Act contemplates.As earlier indicated, I am appreciative of the Employ-er's need tomaintainconfidentiality.My findings do nottransgress on that need. It can be, and must however be,satisfiedwithout resort to deprivation of employeerights.On all the above findings of fact, conclusions, and onthe entire record, I make the followingCONCLUSIONS OF LAW1.Mairs did not unlawfully interrogateLandry onApril 20 or 24.2.The Employer, through Hapenny, interrogated em-ployees in violation of Section 8(a)(1) of the Act onApril 20.3.The Employer did not unlawfully question an em-ployee, on May 11, about the Union's progress.4.The Employer, about May 15, did not unlawfullycreate an impression that employees'union activitieswere under surveillance.5.The Employer, about May 16, did not unlawfullyaccuse an employee of engaging in union business oncompany time.6.The Employer, about May 17, did not unlawfullyaccuse anemployee ofengaging in union business oncompany time or unlawfully threaten an employee withdiscipline.7.At all timesmaterial,Marie Landry,as compensa-tion assistant, was not a confidential employee.8.The transfer, on May 9, of Marie Landry from herposition as compensation assistant constitutes a violationof Section 8(a)(3) and (1) of the Act.9.The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Employer violated Section8(a)(3) and (1) of the Act, I shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.In fashioning an order to rectify Landry's discrimina-tory transfer, I am mindful of her testimony, not previ-ously reported, that she reluctantly accepted the produc-tion control position because she was effectively giver,no viable option. This testimony reflects heragreementto the transfer was under compulsion. I also acknowl-edge the contention made by the Employer in its briefthat a remedy should not subject Landry to a demotion.I concur. Accordingly, the Employer shall be ordered tooffer Landry, at her option, the choice to either remainin her present position in the production control depart-ment or to be immediately reinstated to her former posi-tion as compensation assistant, with no loss of seniorityor other rights, privileges, and benefits to which she maybe entitled, absent the discrimination practiced againsther. 3 6Because Landry's transfer effectively resulted in a pro-motion, the order shall not require Landry to be madewhole by payment of any sums of money to her.Further, the Employer shall be ordered to post an ap-propriate notice.Finally, the Employer shall be ordered to refrain fromin any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their Sec-tion 7 rights.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3736 If Landry is presently unable to return to work because of her phys-ical disability, proper implementation of my reinstatement order is left tothe compliance stage of these proceedings37 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedContinued RAYTHEON CO269ORDERThe Raytheon Missile System Division, RaytheonCompany, Andover, Massachusetts, its officers, agents,successors,and assigns, shall1.Cease and desist from(a) Interrogating employees concerning their union ac-tivities or the union activities of other employees.(b)Transferring employees because theyengage inunion activities.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to Marie Landry the option of immediate re-instatementto her formerposition as compensation assist-ant,without loss of pay, seniority,and allother rights,privileges, and benefits she previously enjoyed, or toremain in her current position in the production controldepartmentOrder shall, as providedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(b) Post at its Andover, Massachusetts facility copiesof the attached notice marked "Appendix."38 Copies ofthe notice, on forms provided by the Regional Directorfor Region 1, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this order what steps the Employ-er has taken to comply.IT IS FURTHER ORDERED that all allegations in the con-solidated complaint on which no violations have beenfound are dismissed.88 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "